Exhibit 10.21

 

Execution Version

 

LETTER OF CREDIT REIMBURSEMENT AND COLLATERAL AGREEMENT, dated as of August 5,
2011, between DYNEGY POWER, LLC, as account party (the “Account Party”) and
BARCLAYS BANK PLC, (“Barclays”) as issuing lender (in such capacity, together
with its successors and assigns in such capacity, the “Issuing Lender”).

 

STATEMENT OF PURPOSE:

 

WHEREAS, the Account Party has requested that (i) the Issuing Lender extend new
credit to backstop or replace the letters of credit referred to on Schedule A
hereto (the “Existing Letters of Credit”) under this Agreement and (ii) the
Issuing Lender provide a letter of credit facility to the Account Party, and the
Issuing Lender is willing to extend new credit to backstop or replace the
Existing Letters of Credit under this Agreement and provide the letter of credit
facility to the extent that the obligations of the Account Party with respect to
the Existing Letters of Credit and any other letter of credit issued hereunder
are secured and cash collateralized by the Account Party upon the terms and
subject to the conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and to induce the Issuing
Lender to enter into this Agreement, the Account Party hereby agrees with the
Issuing Lender as follows:

 

ARTICLE I

DEFINITIONS

 

SECTION 1.1. Defined Terms. (a) The following terms shall have the following
meanings:

 

“Account Balance”: shall mean, at any time, the aggregate Dollar amount of
Collateral on deposit in the Collateral Account.

 

“Account Collateral”: the collective reference to the Collateral and the
Collateral Account.

 

“Account Control Agreement”: as defined in Section 5.2(e).

 

“Account Party”: as defined in the preamble to this Agreement.

 

“Affiliate”: with respect to a specified Person, another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified means any other Person
which directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person. For the
purposes of this definition, “Control” (including, with correlative meanings,
the terms “Controlling”, “Controlled by” and “under common Control with”), means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

 

“Agreement”: this Letter of Credit Reimbursement and Collateral Agreement, as
the same may be amended, supplemented or otherwise modified from time to time.

 

“Applicable Margin”: 7.75% per annum; provided that all past due amounts shall
bear interest at 9.75% per annum.

 

--------------------------------------------------------------------------------


 

“Application”: an application, in such form as the Issuing Lender may specify as
the form customarily used by the Issuing Lender for Letters of Credit from time
to time, requesting the Issuing Lender to issue, extend or amend a Letter of
Credit.

 

“Bankruptcy Code”: the Bankruptcy Reform Act of 1978, as heretofore and
hereafter amended, and codified as 11 U.S.C. §§101 et seq.

 

“Base Rate”: for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the greater of (i) the Prime Rate in effect on
such day and (ii) the Federal Funds Effective Rate in effect on such day plus
1/2 of 1%. If the Issuing Lender shall have determined (which determination
shall be conclusive absent manifest error) that it is unable to ascertain the
Federal Funds Effective Rate for any reason, including the inability or failure
of the Issuing Lender to obtain sufficient quotations in accordance with the
terms of the definition thereof, the Base Rate shall be determined without
regard to clause (ii) of the first sentence of this definition until the
circumstances giving rise to such inability no longer exist. Any change in the
Base Rate due to a change in the Prime Rate or the Federal Funds Effective Rate
shall be effective on the effective date of such change in the Prime Rate or the
Federal Funds Effective Rate, as the case may be.

 

“Business Day”: a day other than a Saturday, Sunday or other day on which the
commercial banks in New York City are authorized or required by law to close.

 

“Change in Law”: as defined in Section 3.8(a).

 

“Code”: means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if by reason of mandatory provisions of law,
the perfection or the effect of perfection or non-perfection of the security
interests in any Account Collateral is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than New York, “Code” means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or effect of perfection or
non-perfection.

 

“Collateral”: the collective reference to all cash and funds deposited from time
to time in the Collateral Account and all interest and other property received
in respect of, or as proceeds of, or in substitution or exchange for, any of the
foregoing.

 

“Collateral Account”: Dynegy Power, LLC (Cash Collateral Account) - Account No:
050705156 established with Barclays Bank PLC and any substitute or successor
account.

 

“Commitment Period”: the period from and including the Effective Date to
August 5, 2014.

 

“Credit Agreement”: the Credit Agreement, dated as of the Effective Date, among
the Account Party, as borrower, Intermediate Holdings, the lenders party
thereto, Credit Suisse AG, Cayman Islands Branch, as Administrative Agent and
Collateral Trustee, Credit Suisse Securities (USA) LLC and Goldman Sachs Lending
Partners LLC, as Joint Syndication Agents, and Credit Suisse Securities (USA)
LLC and Goldman Sachs Lending Partners LLC, as Co-Documentation Agents.

 

“Credit Documents”: this Agreement, all Applications relating to the Letters of
Credit, any Letter of Credit and the Account Control Agreement.

 

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

2

--------------------------------------------------------------------------------


 

“Default”: any of the events specified in Section 4.4 whether or not any
requirement set forth therein for the giving of notice, the lapse of time, or
both, has been satisfied.

 

“Dollars”, “$” and “US$”: dollars in lawful currency of the United States of
America.

 

“Effective Date”: the date of satisfaction of the conditions set forth in
Section 5.2, which date is August 5, 2011.

 

“Equity Interests”: shares of capital stock, partnership interest, membership
interest in a limited liability company, beneficial interests in a trust or
other equity interest in any Person, and any option, warrant or other right
entitling the holder thereof to purchase or otherwise acquire any such equity
interests.

 

“Event of Default”: as defined in Section 4.4.

 

“Excluded Taxes”: with respect to the Issuing Lender or any other recipient of
any payment to be made by or on account of any obligation of the Account Party
hereunder or pursuant to any Credit Document, (a) income or franchise taxes
imposed on or measured by its net income or net profits, however denominated, by
the jurisdiction under the laws of which such recipient is organized or in which
its principal office is located or, in the case of any Issuing Lender, in which
its applicable lending office is located, or that are imposed by reason of any
connection between the Issuing Lender or other recipient and any taxing
jurisdiction other than a connection arising solely by executing or entering
into any Credit Document, receiving payments thereunder or having been a party
to, performed its obligations under, or enforced, any Credit Documents, (b) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction described in clause (a) above, (c) in the case
of a Foreign Issuing Lender, any U.S. federal withholding tax or backup
withholding that is imposed pursuant to laws in effect at the time such Foreign
Issuing Lender or other recipient becomes a party to this Agreement (or
designates a new lending office), except to the extent that such Foreign Issuing
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts with respect
to such withholding tax pursuant to Section 3.10(a), (d) in the case of a
Foreign Issuing Lender, any U.S. federal withholding tax or backup withholding
that is attributable to such Foreign Issuing Lender’s failure to comply with
Section 3.10(e), (e) any U.S. federal withholding tax imposed pursuant to FATCA
and (f) all penalties and interest on the foregoing amounts.

 

“Existing Credit Agreement”: the Fifth Amended and Restated Credit Agreement
dated as of April 2, 2007, among Dynegy Holdings Inc., as the borrower, Dynegy
Inc., a Delaware corporation, as the parent, Dynegy Inc., an Illinois
corporation, as the intermediate parent, the other guarantors party thereto, the
lenders party thereto, Citicorp USA, Inc. and JPMorgan Chase Bank, N.A., as
administrative agents, Citicorp USA, Inc., as payment agent, JPMorgan Chase
Bank, N.A., as collateral agent, and each letter of credit issuer party thereto.

 

“Existing Letters of Credit”: as defined in the Statement of Purpose.

 

“FATCA”: Sections 1471 through 1474 of the U.S. Internal Revenue Code of 1986,
as amended from time to time (as of the date hereof or any amended or successor
provision that is substantively comparable and not materially more onerous to
comply with) and any regulations or the official interpretations thereof.

 

3

--------------------------------------------------------------------------------


 

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by the Issuing Lender from three Federal
funds brokers of recognized standing selected by it.

 

“Financial Institution”: Barclays Bank PLC, or its permitted successor or
assigns, as party to the Account Control Agreement.

 

“Foreign Issuing Lender”: an Issuing Lender that is not a “United States person”
within the meaning of Section 7701(a)(30) of the U.S. Internal Revenue Code of
1986, as amended.

 

“GAAP”: those generally accepted accounting principals in the United States as
in effect from time to time.

 

“Governing Documents”: collectively, as to any Person, the articles or
certificate of incorporation and bylaws, any shareholders agreement, certificate
of formation, limited liability company agreement, partnership agreement, trust
indenture or other formation or constituent documents of such Person.

 

“Governmental Authority”: the government of the United States of America or any
other nation, or any political subdivision thereof, whether state or local, and
any agency authority, instrumentality, regulatory board, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of, or pertaining to, government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Immaterial Subsidiary”: any Subsidiary that has assets with a book value not in
excess of $50,000,000 in the aggregate for all Immaterial Subsidiaries.

 

“Indemnified Taxes”: (a) Taxes other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Account
Party hereunder or under any other Credit Document and (b) to the extent not
otherwise described in (a), Other Taxes.

 

“Intermediate Holdings”: Dynegy Gas Investments Holdings, LLC.

 

“Issuing Lender”: as defined in the preamble to this Agreement.

 

“L/C Disbursement”: a payment or disbursement made by the Issuing Lender
pursuant to a Letter of Credit.

 

“L/C Fee Payment Date”: the last Business Day of each March, June, September and
December and the Termination Date.

 

“L/C Obligation”: as defined in Section 3.3(a).

 

“Letters of Credit”: any standby letter of credit issued pursuant to Section 3.1
(which in any event shall include the Existing Letters of Credit), as any such
letter of credit may be amended, renewed or extended from time to time in
accordance with the terms hereof.

 

4

--------------------------------------------------------------------------------


 

“Letter of Credit Commitment”: as of the Effective Date, $300,000,000, as the
same may be decreased in accordance with Section 3.1.

 

“Lien” ,with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, encumbrance, charge or security interest in or on such asset and (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset.

 

“Material Adverse Effect”: (a) materially adverse effect on the business,
assets, liabilities, operations, condition (financial or otherwise) or operating
results of the Account Party and its Subsidiaries, taken as a whole, (b) a
material impairment of the ability of the Account Party or its Subsidiaries to
perform any of their material obligations under any Credit Document or (c) a
material impairment of the rights and remedies of or benefits available to the
Issuing Lender under any Credit Document.

 

“Material Indebtedness”: as defined in Section 4.4(e).

 

“Obligations”: (a) the L/C Obligations and (b) all other reasonable and document
out of pocket expenses (including reasonable attorney’s fees, disbursements and
other charges of the Issuing Lender), charges, obligations, covenants and duties
owing by the Account Party to the Issuing Lender which may arise under, out of,
or in connection with this Agreement, the Letters of Credit, any of the other
Credit Documents or any other document made, delivered or given in connection
herewith or therewith or in any way relating to the Account Collateral, of every
kind, nature and description, direct or indirect, absolute or contingent, due or
to become due, now existing or hereafter incurred, liquidated or unliquidated.

 

“Other Taxes”: any and all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made under any Credit Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Credit Document (except any
such Taxes imposed with respect to an assignment, other than an assignment made
at the Account Party’s request).

 

“Outside Date”: the earlier of (x) the last day of the Commitment Period and
(y) the date upon which the Letter of Credit Commitment shall have been
terminated by the Account Party pursuant to either Section 3.1(c) or by the
Issuing Lender following the exercise of remedies pursuant to Section 4.4.

 

“Outstanding Amount”: shall mean, at any time, the sum of, without duplication,
(a) the Dollar amount of the aggregate Stated Amount of all outstanding Letters
of Credit at such time plus (b) the Dollar amount of the aggregate principal
amount of all L/C Disbursements at such time for which the Issuing Lender has
not been reimbursed.

 

“Participant”: as defined in Section 7.9.

 

“Participant Register”: as defined in Section 7.15(b).

 

“Person”: any natural person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.

 

“Prime Rate”: the rate of interest per annum determined from time to time by
Barclays as its prime rate in effect at its principal office in New York City
and notified to the Account Party. The prime rate is a rate set by Barclays
based upon various factors including Barclays’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such rate.

 

5

--------------------------------------------------------------------------------


 

“Property”: of any Person means, any right or interest in or to any type of
real, personal, tangible, intangible or mixed property or asset of any kind
whether or not included in the most recent consolidated balance sheet of such
Person and its Subsidiaries under GAAP, including Equity Interests.

 

“Register”: as defined in Section 7.15(a).

 

“Related Person”: each of the Issuing Lender’s Affiliates, Issuing Lender’s
successors and assigns and the partners, directors, officers, employees, agents,
members, Controlling Persons, trustees, administrators, managers and
representatives of Issuing Lender and of Issuing Lender’s Affiliates.

 

“Requirement of Law”: as to any Person, the Governing Documents of such Person,
and any law, statute, treaty, rule, regulation, official directive, order,
decree, or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
Property or to which such Person or any of its Property is subject.

 

“Responsible Officer”: of any Person shall mean any executive officer or chief
financial officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement. Any document delivered hereunder that is signed by a
Responsible Officer of the Account Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of the Account Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of the Account Party.

 

“Stated Amount”: of any Letter of Credit shall mean the maximum Dollar amount
from time to time available to be drawn thereunder, determined without regard to
whether any conditions to drawing could then be met.

 

“Subsidiary”: with respect to any Person, with respect to any Person (herein
referred to as the “parent”), any corporation, partnership, limited liability
company, association or other business entity (a) of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or more than 50% of the general partnership interests
are, at the time any determination is being made, owned, owned or held (directly
or indirectly through one or more subsidiaries) or (b) which is a partnership
with respect to which such parent is the sole general partner of and Controls
such partnership. Unless otherwise qualified all reference to a “Subsidiary” or
to “Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries
of the Account Party.

 

“Taxes”: any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

“Termination Date”: the later of (x) the Outside Date and (y) the date upon
which the Obligations have been indefeasibly paid in full in cash and the
Outstanding Amount is $0.

 

(b) Rules of Interpretation.

 

(i) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and section and paragraph references
are to this Agreement unless otherwise specified.

 

6

--------------------------------------------------------------------------------


 

(ii) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

ARTICLE II

COLLATERAL ACCOUNT

 

SECTION 2.1. Establishment of Collateral Account. (a) The Account Party agrees
that, as a condition to issuing Letters of Credit hereunder (including
backstopping or replacing the Existing Letters of Credit) and as security for
the payments of its obligations under this Agreement, it shall, on the Effective
Date (i) establish the Collateral Account for the purpose of holding the
Collateral to be deposited into the Collateral Account by or on behalf of the
Account Party and (ii) deposit into the Collateral Account, Dollars in
immediately available funds, in an amount equal to $309,000,000. After the
Effective Date, the Account Party agrees that at all times thereafter that it
shall promptly cause additional funds to be deposited and held in the Collateral
Account from time to time in order that the Account Balance shall at least equal
103% of the Outstanding Amount.

 

(b) The Collateral Account shall be maintained until the Termination Date.

 

(c) The Account Collateral shall be subject to the exclusive dominion and
control of the Issuing Lender, which shall hold the Collateral and administer
the Collateral Account subject to the terms and conditions of the Account
Control Agreement. Except as expressly set forth in Section 2.5(b), the Account
Party shall have no right of withdrawal from the Collateral Account nor any
other right or power with respect to the Account Collateral, nor any right to
convey or encumber any of the Account Collateral, except as expressly provided
therein.

 

(d) All funds on deposit in the Collateral Account will be maintained in cash
and will bear interest at the rate from time to time applicable to “The Barclays
Bank PLC Overnight Rate”. Funds on deposit therein shall not be invested in any
investments. Any interest received in respect of the Collateral Account shall
accrue for the benefit of the Account Party and shall be deposited into the
Collateral Account.

 

(e) The Issuing Lender shall have no responsibility for any loss of funds or
liability arising out of the Collateral Account, except to the extent such
losses are found by a court of competent jurisdiction in a final non-appealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of the Issuing Lender

 

SECTION 2.2. Grant of Security Interest. As collateral security for the prompt
and complete payment and performance when due (whether by acceleration or
otherwise) of the Obligations, the Account Party hereby grants to the Issuing
Lender, a continuing security interest in and to all of the Account Party’s
right, title and interest in and to the Account Collateral and all proceeds of
the foregoing.

 

SECTION 2.3. Covenants as to Account Collateral. The Account Party covenants and
agrees with the Issuing Lender that:

 

(a) The Account Party will not (i) sell, assign, transfer, exchange, or
otherwise dispose of, or grant any option with respect to, the Account
Collateral (except as otherwise permitted hereunder), or (ii) create, incur or
permit to exist any Lien or option in favor of, or any claim of any Person with
respect to, any of the Account Collateral, or any interest therein, except for
the Lien created by this Agreement, the Lien in favor of the Collateral Agent in
connection with the Credit Agreement and the banker’s lien and right of setoff
of Barclays Bank PLC in the Collateral Account.

 

7

--------------------------------------------------------------------------------


 

(b) The Account Party will maintain the Lien created by this Agreement as a
first priority, perfected security interest and defend the right, title and
interest of the Issuing Lender in and to the Account Collateral against the
claims and demands of all Persons whomsoever. At any time and from time to time,
upon the written request of the Issuing Lender, and at the sole expense of the
Account Party, the Account Party will promptly and duly execute and deliver such
further instruments and documents and take such further actions as the Issuing
Lender may reasonably request for the purposes of obtaining or preserving the
full benefits of this Agreement and of the rights and powers herein granted,
including without limitation, the filing of financing statements under the Code.

 

(c) If at any time the Issuing Lender determines that the Account Balance is
less than 103% of the Outstanding Amount, the Account Party will cause to be
deposited into the Collateral Account, as additional funds to be held in the
Collateral Account, an amount, in Dollars and in funds immediately available to
the Issuing Lender, equal to the Dollar amount of any such deficiency and shall
do so not later than the Business Day immediately following the day that the
Account Party receives such notice.

 

SECTION 2.4. Remedies; Application of Collateral. (a) In addition to the rights
of the Issuing Lender provided in Section 3.3(b) with respect to reimbursements
of L/C Disbursements and the provisions of Section 4.4, during the continuance
of an Event of Default, the Issuing Lender shall without notice of any kind,
except for notices required by law which may not be waived, apply or allocate
the Account Collateral, for the payment in whole or in part of the Obligations
then due and payable, and any other amount required by a provision of law,
including, without limitation, Section 9-608(a)(1)(C) of the UCC. The Issuing
Lender agrees to notify the Account Party promptly after such application or
allocation of the Account Collateral.

 

(b) In addition to the rights, powers and remedies granted to it under this
Agreement and in any other Credit Document, the Issuing Lender shall have all
the rights, powers and remedies available at law, including, without limitation,
the rights and remedies of a secured party under the Code. To the extent
permitted by law, the Account Party waives presentment, demand, protest and all
notices of any kind, except for notices referred to in this Section, and all
claims, damages and demands it may acquire against the Issuing Lender arising
out of the exercise by either of them of any rights hereunder on or after the
Effective Date.

 

(c) The Account Party shall remain liable for any deficiency if the proceeds of
any sale or other disposition of the Account Collateral are insufficient to pay
the Obligations.

 

SECTION 2.5. Release of Collateral. (a) This Agreement shall remain in effect
from the Effective Date through and including the Termination Date until all of
the unexpired, issued letters of credit have been cancelled or returned. Upon
the Termination Date, (i) the Liens granted on the Account Collateral hereby
shall terminate and all rights to the Account Collateral shall revert to the
Account Party, (ii) the Issuing Lender shall promptly assign, release, transfer
and deliver to the Account Party the Account Collateral held by it hereunder,
all instruments of assignment executed in connection therewith, together with
all monies held by the Issuing Lender hereunder, free and clear of the Liens
hereof and (iii) the Issuing Lender will promptly execute and deliver to the
Account Party such documents and instruments (including but not limited to
appropriate Code termination statements) as the Account Party shall reasonably
request to evidence such termination in each such case at the sole expense of
the Account Party.

 

8

--------------------------------------------------------------------------------


 

(b) In addition, so long as no Event of Default shall have occurred and be
continuing, upon at least three Business Days’ prior written notice to the
Issuing Lender, the Account Party may request the release of and payment to the
Account Party (and the Issuing Lender agrees to release and pay to the Account
Party) any Collateral on deposit in the Collateral Account so long as after
giving effect to any such release the Account Balance shall equal or exceed 103%
of the Outstanding Amount. Upon any such release, the Issuing Lender shall
promptly assign, release, transfer and deliver to the Account Party the Account
Collateral so released and all instruments of assignment executed in connection
therewith, free and clear of the Liens hereof.

 

(c) All payments to the Account Party under paragraphs (a) and (b) of this
Section 2.5 shall be paid to the account specified in writing to the Issuing
Lender by the Account Party.

 

(d) The Account Party agrees that it will not request or be entitled to a
release of Collateral, except as expressly provided for herein.

 

SECTION 2.6. Issuing Lender’s Appointment as Attorney-in-Fact. (a) After the
occurrence and during the continuance of an Event of Default under this
Agreement, to permit the Issuing Lender to exercise it rights and remedies under
this Agreement, the Account Party hereby irrevocably constitutes and appoints
the Issuing Lender and any officer of the Issuing Lender, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of the Account Party and in the name
of the Account Party or in the Issuing Lender’s own name, for the purpose of
carrying out the terms of this Agreement, to take any and all appropriate action
and to execute any and all documents and instruments which may be necessary or
reasonably desirable to accomplish the purposes of this Agreement, including
without limitation, any financing statements, endorsements, assignments or other
instruments of transfer; provided that in no event shall any such appointment
extend beyond the Termination Date.

 

(b) The Account Party hereby ratifies all that said attorneys shall lawfully do
or cause to be done pursuant to the power of attorney granted in Section 2.6(a).
All powers, authorizations and agencies contained in this Agreement are coupled
with an interest and are irrevocable until the Termination Date.

 

SECTION 2.7. Duty of Issuing Lender. The Issuing Lender’s sole duty with respect
to the custody, safekeeping and physical preservation of the Account Collateral
in its possession, under Section 9-207 of the Code or otherwise, shall be to
comply with the specific duties and responsibilities set forth herein. The
powers conferred on the Issuing Lender in this Agreement are solely for the
protection of the Issuing Lender’s interests in the Account Collateral and shall
not impose any duty upon the Issuing Lender to exercise any such powers. Neither
the Issuing Lender nor any of its Related Persons shall be liable for any action
lawfully taken or omitted to be taken by any of them on or after the Effective
Date under or in connection with the Account Collateral or this Agreement,
except to the extent of losses to the Account Party found by a court of
competent jurisdiction in a final non-appealable judgment to have resulted from
the gross negligence, bad faith or willful misconduct of the Issuing Lender.

 

SECTION 2.8. Authorization of Financing Statements. Pursuant to the Code, the
Account Party authorizes the Issuing Lender to file financing statements without
the signature of the Account Party in such form and in such filing offices as
the Issuing Lender reasonably determines appropriate to perfect the Liens in the
Collateral of the Issuing Lender under this Agreement.

 

9

--------------------------------------------------------------------------------


 

ARTICLE III

LETTERS OF CREDIT

 

SECTION 3.1. Letters of Credit. (a) Subject to the terms and conditions hereof,
the Issuing Lender agrees to issue, amend, renew or extend Letters of Credit
denominated in Dollars during the Commitment Period (i) in a minimum amount of
$10,000 on the date of such issuance, amendment, renewal or extension and
(ii) for the account of the Account Party on any Business Day during the
Commitment Period in such forms as may be approved from time to time by the
Issuing Lender; provided that the Issuing Lender shall not issue, amend, renew
or extend any Letter of Credit if, after giving effect to such issuance,
amendment, renewal or extension, (i) the Stated Amount of which, when added to
the Outstanding Amount at such time, would exceed the Letter of Credit
Commitment at such time or (ii) the Account Balance would be less than 103% of
the Outstanding Amount at such time. Each Letter of Credit shall (i) be
denominated in Dollars, and (ii) expire on the earlier of (x) one year after the
date of issuance and (y) the last day of the Commitment Period; provided that
any Letter of Credit with a one year term may provide for the renewal thereof
for additional one year periods (which shall in no event extend beyond the date
referred to in clause (y) above).

 

(b) Any Letter of Credit, which by its terms is automatically renewable for a
given period of time will provide that notice from the Issuing Lender may be
given to the beneficiary thereof that such Letter of Credit will not be renewed
at its maturity upon 30 days prior written notice. On the Outside Date, the
Account Party shall pay in cash all Obligations that are then due and payable
and, if any obligations under any Letter of Credit, whether or not then due and
payable, are outstanding on such date, the Account Party will cause all such
Letters of Credit to either be (i) cancelled and returned on or prior to the
Outside Date or (ii) cash collateralized or otherwise backstopped in a manner
satisfactory to the Issuing Lender in its reasonable discretion.

 

(c) The Account Party shall have the right, upon not less than three Business
Days’ notice to the Issuing Lender, to terminate the Letter of Credit Commitment
or, from time to time, to reduce the aggregate amount of the Letter of Credit
Commitment; provided that no such termination or reduction of the Letter of
Credit Commitment shall be permitted if, after giving effect thereto, (i) the
Account Balance would be less than 103% of the Outstanding Amount at such time
or (ii) the Stated Amount would exceed the Letter of Credit Commitment. Any such
reduction shall be in a minimum amount equal to $500,000, or any whole multiple
of $1,000,000 in excess thereof, and shall reduce permanently the Letter of
Credit Commitment then in effect.

 

(d) Letters of Credit shall be used solely to fund the working capital needs and
general corporate purposes of the Account Party and its Subsidiaries (including,
without limitation, to support any interest rate, currency, commodity or other
hedging agreements or other derivative obligations of such Persons); but may
not, in any event, be issued in respect of any antecedent debt, as such phrase
is used in the Bankruptcy Code, that is not secured.

 

(e) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit hereunder if such issuance would conflict with, or cause the Issuing
Lender to exceed any limits imposed by, any applicable Requirement of Law.

 

SECTION 3.2. Procedure for Issuance of Letter of Credit. (a) The Account Party
may from time to time request that the Issuing Lender issue, amend, renew or
extend a Letter of Credit on behalf of the Account Party or its Subsidiaries by
delivering to the Issuing Lender at its address for notices specified herein an
Application therefor, completed to the reasonable satisfaction of the Issuing
Lender, and such other certificates, documents and other papers and information
as the Issuing Lender may reasonably request. Upon receipt of any Application,
the Issuing Lender will process such Application and the certificates, documents
and other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall promptly issue, amend, extend
or renew the Letter of Credit requested thereby (but in no event shall the
Issuing Lender be required to issue, amend, extend or renew any Letter of Credit
earlier than two Business Days after its receipt of the Application therefor and
all such other certificates, documents and other papers and information relating
thereto unless the Issuing Lender agrees in its sole discretion) by issuing,
amending, renewing, or extending the original of such Letter of Credit to the
beneficiary thereof or as otherwise may be agreed to by the Issuing Lender and
the Account Party. The Issuing Lender shall furnish a copy of such Letter of
Credit to the Account Party promptly following the issuance thereof.

 

10

--------------------------------------------------------------------------------


 

(b) This Section shall not be construed to impose an obligation upon the Issuing
Lender to issue, amend, extend or renew any Letter of Credit that is
inconsistent with the terms and conditions of this Agreement.

 

SECTION 3.3. L/C Obligations of the Account Party. (a) The Account Party agrees
to reimburse the Issuing Lender no later than 1:00 p.m. (New York City time) on
the next Business Day after which the Issuing Lender notifies the Account Party
of the date and amount of an L/C Disbursement for the amount of (x) the draft so
paid and (y) any documented taxes, fees, charges or other reasonable costs or
expenses incurred by the Issuing Lender in connection with such L/C Disbursement
(the amounts described in the foregoing clauses (x) and (y) in respect of any
L/C Disbursement, collectively, the “L/C Obligation”); provided that any failure
to give or delay in giving such notice shall not relieve the Account Party of
its obligation to reimburse the Issuing Lender with respect to such L/C
Obligations. Each such payment shall be made to the Issuing Lender either (i) at
its address for notices specified herein (or via wire transfer instructions
provided by the Issuing Lender as set forth on Schedule B, as such Schedule may
be updated from time to time by the Issuing Lender) in Dollars and in
immediately available funds or (ii) so long as after giving effect to the
withdrawal the Account Balance equals or exceeds 103% of the Outstanding Amount,
by instructing the Account Party to withdraw from the Collateral Account the
Dollar Amount of L/C Disbursement for the period from the date such L/C
Disbursement is made until the date of withdrawal. Until an L/C Obligation shall
have been reimbursed in full, interest shall be payable on such unreimbursed L/C
Obligation at the rate per annum equal to the Base Rate plus the Applicable
Margin. All such interest shall be payable on demand.

 

(b) If the Issuing Lender makes any L/C Disbursement in respect of a Letter of
Credit, then, unless the Account Party shall reimburse all L/C Obligations in
full on the date reimbursement thereof is required in accordance with paragraph
(a) above, the Issuing Lender, without prior notice to the Account Party (with
any such prior notice being expressly waived by the Account Party) shall be
entitled to withdraw from the Collateral Account the Dollar amount of the L/C
Obligation plus any interest payable on such L/C Disbursement for the period
from the date such L/C Disbursement is made until the date of withdrawal. The
Issuing Lender agrees to notify the Account Party promptly after such
withdrawal.

 

(c) The responsibility of the Issuing Lender to the Account Party in connection
with any draft presented for payment under any Letter of Credit shall, in
addition to any payment obligation expressly provided for in such Letter of
Credit, be limited to determining that the documents (including each draft)
delivered under such Letter of Credit in connection with such presentment are
substantially in conformity with such Letter of Credit.

 

SECTION 3.4. Obligations Absolute. The Account Party’s obligations under
Section 3.3 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Account Party may have or may have had against the Issuing Lender, any
beneficiary of a Letter of Credit or any other Person. The Account Party also
agrees with the Issuing Lender that the Issuing Lender shall not be responsible
for, in the absence of its willful misconduct, bad faith or gross negligence (as
determined by a final, non-appealable decision of a court of competent
jurisdiction), and the Account Party’s L/C Obligations under Section 3.3 shall
not be affected by, among other things, the validity or genuineness of documents
or of any endorsements thereon, even though such documents shall in fact prove
to be invalid, fraudulent or forged, or any dispute between or among the Account
Party and any beneficiary of any Letter of Credit or any other party to which
such Letter of Credit may be transferred or any claims whatsoever of the Account
Party against any beneficiary of such Letter of Credit or any such transferee.
The Issuing Lender shall not be liable for any error, omission, interruption or
delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final, non-appealable decision of a court of competent
jurisdiction to have resulted from the Issuing Lender’s willful misconduct, bad
faith or gross negligence.

 

11

--------------------------------------------------------------------------------


 

SECTION 3.5. Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.

 

SECTION 3.6. Records. The Issuing Lender shall maintain records evidencing the
Stated Amount of each unexpired Letter of Credit issued, amended, extended or
renewed by the Issuing Lender outstanding hereunder and evidencing for each
Letter of Credit issued or renewed hereunder:

 

(a) the dates of issuance, amendment, extension or renewal and expiration
thereof;

 

(b) the Stated Amount thereof; and

 

(c) the date and amount of all payments and drawings made thereunder.

 

The Issuing Lender shall make copies of such records available to the Account
Party upon its reasonable request.

 

SECTION 3.7. No Liability. The Account Party agrees that, except as expressly
set forth in Section 3.3(c), neither Issuing Lender nor any of its respective
Related Persons will assume liability for, or be responsible for:

 

(a) the use which may be made of any Letter of Credit;

 

(b) any acts or omissions of the beneficiary of any Letter of Credit, including
the application of any payment made to such beneficiary;

 

(c) the validity, correctness, genuineness or legal effect of any document or
instrument relating to any Letter of Credit, even if such document or instrument
should in fact prove to be in any respect invalid, insufficient, inaccurate,
fraudulent or forged;

 

(d) payment by the Issuing lender of any draft which does not comply with the
terms of any Letter of Credit, unless such payment results from the gross
negligence, bad faith or willful misconduct of the Issuing lender

 

(e) the failure of any document or instrument to bear any reference or adequate
reference to any Letter of Credit;

 

12

--------------------------------------------------------------------------------


 

(f) any failure to note the amount of any draft on any Letter of Credit or on
any related document or instrument, except to the extent such failure results
from the gross negligence, bad faith or willful misconduct of the Issuing
Lender;

 

(g) any failure of the beneficiary of any Letter of Credit to meet the
obligations of such beneficiary to either the Account Party or any other Person;
or

 

(h) any failure by the Issuing Lender to make payment under any Letter of Credit
as a result of any Requirement of Law, control or restriction rightfully or
wrongfully exercised or imposed by any Governmental Authority.

 

SECTION 3.8. Reserve Requirements: Change in Circumstances. (a) Notwithstanding
any other provision herein, if after the date of this Agreement any change in
applicable law, rule, regulation or treaty or in the interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof (whether or not having the force of
law) (a “Change in Law”) shall (i) result in the imposition, modification or
applicability of any reserve, special deposit or similar requirement against
assets of, deposits with or for the account of or credit extended by the Issuing
Lender (ii) subject any Issuing Lender to any Tax of any kind whatsoever with
respect to this Agreement, or change the basis of taxation of payments in
respect thereof (except for Indemnified Taxes or Other Taxes indemnified
pursuant to Section 3.10 and the imposition of any Excluded Tax payable by such
Issuing Lender), or (iii) result in the imposition on the Issuing Lender of any
other condition affecting this Agreement, the Letter of Credit Commitment or any
Letter of Credit, and the result of any of the foregoing shall be to increase
the cost to the Issuing Lender of issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by the Issuing Lender
hereunder (whether of reimbursement, interest or otherwise) by an amount
reasonably determined by the Issuing Lender to be material, then such additional
amount or amounts as will compensate the Issuing Lender for such additional
costs or reduction shall be paid by the Account Party to the Issuing Lender upon
demand. “Change in Law” shall include all requests, rules, guidelines or
directives concerning capital adequacy issued in connection with the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives concerning capital adequacy promulgated by the Bank for
International Settlements, the Basel Committee on Banking Regulations and
Supervisory Practices (or any successor or similar authority) or the United
States financial regulatory authorities, in each case pursuant to Basel III,
regardless of the date adopted, issued, promulgated or implemented.

 

(b) If the Issuing Lender determines that the adoption after the date hereof of
any Change in Law regarding capital adequacy, or any change in any of the
foregoing or in the interpretation or administration of any of the foregoing by
any Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by the Issuing Lender
(or any lending office of the Issuing Lender) or the Issuing Lender’s holding
company with any request or directive regarding capital adequacy (whether or not
having the force of law) of any such authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on the
Issuing Lender’s capital or on the capital of the Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the Letters of Credit to a
level below that which the Issuing Lender or the Issuing Lender’s holding
company could have achieved but for such adoption, change, compliance or other
Change in Law (taking into consideration the Issuing Lender’s policies and the
policies of the Issuing Lender’s holding company with respect to capital
adequacy) by an amount reasonably determined by the Issuing Lender to be
material, then from time to time such additional amount or amounts as will
compensate the Issuing Lender for such reduction will be paid by the Account
Party to the Issuing Lender upon demand.

 

13

--------------------------------------------------------------------------------


 

(c) A certificate of the Issuing Lender setting forth such amount or amounts as
shall be necessary to compensate the Issuing Lender or its holding company, as
applicable, as specified in paragraph (a) or (b) above, as the case may be,
shall be delivered to the Account Party and shall be conclusive absent manifest
error. The Account Party shall pay the Issuing Lender the amount shown as due on
any such certificate delivered by the Issuing Lender within 10 days after its
receipt of the same.

 

(d) Failure on the part of the Issuing Lender to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital with respect to any period shall not constitute a waiver of
the Issuing Lender’s right to demand compensation with respect to such period or
any other period; provided, however, that the Issuing Lender shall not be
entitled to compensation under this Section 3.8 for any costs incurred or
reductions suffered with respect to any date unless the Issuing Lender shall
have notified the Account Party in writing that it will demand compensation for
such costs or reductions under paragraph (c) above and such notice shall have
been provided not more than 90 days after the later of (i) such date and
(ii) the date on which it shall have become aware of such costs or reductions.

 

(e) Fees. The Account Party will pay an issuing fee to the Issuing Lender equal
to 0.125% per annum of the average daily Stated Amount of each Letter of Credit
(including each Letter of Credit issued to replace or backstop any Existing
Letter of Credit) issued or extended pursuant to this Agreement, which shall be
payable quarterly in arrears on each L/C Fee Payment Date after the issuance
date. In addition, customary administrative, issuance, amendment, payment and
negotiation charges shall be payable to the Issuing Lender. All fees shall be
paid on the dates due, in immediately available funds to the Issuing Lender.
Once paid, none of the fees shall be refundable under any circumstances.

 

SECTION 3.9. Applicability of ISP98. Unless otherwise expressly agreed by the
Issuing Lender and the Account Party, when a Letter of Credit is issued, the
rules of the “International Standby Practices 1998” published by the Institute
of International Banking Law & Practice (or such later version thereof as may be
in effect at the time of issuance) shall apply to each standby Letter of Credit.

 

SECTION 3.10. Taxes.

 

(a) Any and all payments by or on account of any obligation of the Account Party
hereunder or under any other Credit Document shall be made free and clear of and
without deduction or withholding for any Taxes; provided, that, if any
Indemnified Taxes (including any Other Taxes) shall be required to be deducted
or withheld from such payments, then (i) the sum payable by the Account Party
shall be increased as necessary so that after making all required deductions or
withholdings (including deductions or withholdings applicable to additional sums
payable under this Section) each Issuing Lender or other recipient of such
payment, as the case may be, receives an amount equal to the sum it would have
received had no such deductions or withholdings been made, (ii) the Account
Party shall make such deductions or withholdings and (iii) the Account Party
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

 

(b) Without limiting the provisions of paragraph (a) above, the Account Party
shall timely pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.

 

(c) The Account Party shall indemnify each Issuing Lender, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes by or on account of any obligation of the Account Party hereunder or under
any other Credit Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) paid by such
Issuing Lender and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Account Party by the Issuing Lender shall be
conclusive absent manifest error.

 

14

--------------------------------------------------------------------------------


 

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Account Party to a Governmental Authority, the Account Party shall
deliver to the Issuing Lender the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Issuing Lender.

 

(e) Any Foreign Issuing Lender or other recipient that is entitled to an
exemption from or reduction of withholding tax or backup withholding with
respect to payments under any Credit Document shall deliver to the Account
Party, at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law and reasonably
requested by the Account Party as will permit such payments to be made without
or at a reduced rate of withholding or backup withholding. In addition, any
Foreign Issuing Lender or other recipient, if reasonably requested by the
Account Party, shall deliver such other documentation prescribed by applicable
law or reasonably requested by the Account Party as will enable the Account
Party to determine whether or not such Issuing Lender or other recipient is
subject to backup withholding or information reporting requirements. Without
limiting the generality of the foregoing, any Foreign Issuing Lender or other
recipient shall deliver to the Account Party (in such number of copies as shall
be requested by the Account Party) on or prior to the date on which such Foreign
Issuing Lender or other recipient becomes an Issuing Lender or other recipient
under this Agreement (and from time to time thereafter promptly upon the
expiration, obsolescence or invalidity of any previously delivered form or
information or upon the request of the Account Party, but in each case only if
such Foreign Issuing Lender or other recipient is legally entitled to do so),
whichever of the following is applicable:

 

(i) duly completed copies of IRS Form W-8BEN claiming eligibility for benefits
of an income tax treaty to which the United States of America is a party and
such W-8BEN shall establish (x) with respect to payments of interest under any
Credit Document an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Credit Document, an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty,

 

(ii) duly completed copies of IRS Form W-8ECI,

 

(iii) duly completed copies of IRS Form W-8EXP,

 

(iv) duly completed copies of IRS Form W-8IMY, together with any required
attachments,

 

(v) in the case of a Foreign Issuing Lender claiming the benefits of the
exemption for portfolio interest under section 871(h) or 881(c) of the Internal
Revenue Code of 1986, as amended from time to time, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Issuing
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10-percent shareholder” of the Account Party within
the meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the
Internal Revenue Code (a “U.S. Tax Compliance Certificate”), and (y) duly
completed copies of IRS Form W-8BEN,

 

15

--------------------------------------------------------------------------------


 

(vi) to the extent an Issuing Lender or other recipient is not the beneficial
owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit D-2 or Exhibit D-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit D-4 on behalf of each such direct or indirect partner, or

 

(vii) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation or information
necessary to permit the Account Party to determine the withholding or deduction
required to be made.

 

(f) Any Issuing Lender that is not a Foreign Issuing Lender shall deliver to the
Account Party (in such number of copies as shall be requested by the recipient)
on or prior to the date on which such Issuing Lender becomes an Issuing Lender
under this Agreement (and from time to time thereafter promptly upon the
expiration, obsolescence or invalidity of any previously delivered form or
information or upon the request of the Account Party, but in each case only if
such Issuing Lender is legally entitled to do so) duly completed copies of IRS
Form W-9 or other forms or information establishing an exemption from U.S.
backup withholding.

 

(g) If a payment made to an Issuing Lender or other recipient under any Credit
Document hereunder may be subject to U.S. federal withholding tax under FATCA,
such Issuing Lender or other recipient shall deliver to the Account Party, at
the time or times prescribed by law and at such time or times reasonably
requested by Account Party, such documentation prescribed by applicable law and
such additional documentation reasonably requested by the Account Party to
comply with its withholding obligations, to determine that such Issuing Lender
or other recipient has complied with such Issuing Lender’s or other recipient’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 3.10(g), the term “FATCA”
shall include any amendments to FATCA after the date hereof.

 

(h) If an Issuing Lender determines, in its sole discretion, that it has
received a refund of any Indemnified Taxes or Other Taxes as to which it has
been indemnified by the Account Party or with respect to which the Account Party
has paid additional amounts pursuant to this Section 3.10, it shall pay to the
Account Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Account Party under
this Section with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of such Issuing Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that the Account Party, upon
the request of such Issuing Lender, agrees to repay the amount paid over to the
Account Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to such Issuing Lender in the event such
Issuing Lender is required to repay such refund to such Governmental Authority.
This paragraph shall not be construed to require any Issuing Lender to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the Account Party or any other Person.

 

16

--------------------------------------------------------------------------------


 

ARTICLE IV

COVENANTS AND EVENTS OF DEFAULT

 

SECTION 4.1. Incorporation of Covenants from Credit Agreement. (a) The Account
Party hereby covenants and agrees with the Issuing Lender, the Account Party
shall provide to the Issuing Lender any notice, report or financial or operating
information required to be delivered by it, directly or indirectly to the
Lenders, under Sections 5.04(a) and (b), and 5.05 the Credit Agreement.

 

(b) In the event that the Credit Agreement is prepaid, repaid or refinanced or
terminates for any other reason but the Termination Date has not yet occurred,
the agreements and covenants incorporated herein by reference shall be those in
effect on the date of such termination.

 

SECTION 4.2. Other Covenants. The Account Party agrees that, until the
Termination Date, it shall:

 

(a) (i) (A) preserve, renew and keep in full force and effect its organizational
existence and (B) take all reasonable actions to maintain all rights, privileges
and franchises necessary or desirable in the normal conduct of its business,
except to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect on the business, operations or financial
condition of the Account Party and its Subsidiaries taken as a whole; and
(ii) comply with all with the requirements of all applicable laws, rules,
regulations and orders of any governmental authority except to the extent that
failure to comply therewith would not, in the aggregate, reasonably be expected
to have a Material Adverse Effect on the business, operations or financial
condition of the Account Party and its Subsidiaries taken as a whole;

 

(b) furnish to the Issuing Bank prompt notice of the occurrence of any Default
or Event of Default promptly after any Responsible Officer of the Account Party
obtains knowledge thereof; and

 

(c) upon the exercise by the Issuing Bank of any remedy pursuant to this
Agreement or the other Credit Documents which requires any consent, approval,
recording qualification or authorization of any Governmental Authority, the
Account Party will execute and deliver, or will cause the execution and delivery
by its Subsidiaries of, all applications, certifications, instruments and other
documents and papers that the Issuing Bank may be required to obtain from the
Account Party or any of its Subsidiaries for such governmental consent,
approval, recording, qualification or authorization.

 

SECTION 4.3. Use of Facility. The Letters of Credit shall be used solely for the
working capital needs and general corporate purposes of the Account Party and
its Subsidiaries (including, without limitation, to fund or support any interest
rate, currency, commodity or other hedging arrangements or other derivative
obligations of such Persons).

 

SECTION 4.4. Events of Default. In case of the happening of any of the following
events (each an “Event of Default”):

 

(a) The Account Party shall fail to make any deposit as required by
Section 2.3(c) or fail to pay any amounts as required by Section 3.1(b) or
Section 3.3(a), in each case when due in accordance with the terms hereof;

 

(b) Any representation or warranty made or deemed made by the Account Party
herein or in any other Credit Document or that is contained in any certificate,
document or other statement furnished by it at any time under or in connection
with this Agreement or any such other Credit Document shall prove to have been
inaccurate in any material respect on or as of the date made or deemed made;

 

17

--------------------------------------------------------------------------------


 

(c) The Account Party shall fail to make any payment of any other amount
hereunder (other than an amount referred to in paragraph (a) above or payments
required by Section 3.3(a)), when and as the same shall become due and payable,
and such default shall continue unremedied for a period of three Business Days;

 

(d) The Account Party shall default in the observance or performance of any
other covenant or agreement contained in this Agreement or any other Credit
Document (other than as provided in paragraphs (a) through (c) above), and such
default shall continue unremedied for a period of 30 days after notice thereof
from the Issuing Lender;

 

(e) (i) Intermediate Holdings, the Account Party or any Subsidiary shall fail to
pay any principal, interest or any other amount, regardless of amount (beyond
the period of grace, if any, provided therein), due in respect of any
indebtedness with an aggregate principal amount in excess of $50,000,000 (such
indebtedness, “Material Indebtedness”), when and as the same shall become due
and payable, or (ii) any other event or condition occurs, in any such case, that
results in any Material Indebtedness becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice, but
after giving effect to any required lapse of time) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (ii) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness if such sale or transfer is permitted under
the documents providing for such Indebtedness;

 

(f) (i) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Intermediate Holdings, the Account Party or any Subsidiary (other
than an Immaterial Subsidiary), or of a substantial part of the property or
assets of Intermediate Holdings, the Account Party or a Subsidiary (other than
an Immaterial Subsidiary), under any Debtor Relief Law, (ii) the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for Intermediate Holdings, the Account Party or any Subsidiary (other than an
Immaterial Subsidiary) or for a substantial part of the property or assets of
Intermediate Holdings, the Account Party or a Subsidiary or (iii) the winding-up
or liquidation of Intermediate Holdings, the Account Party or any Subsidiary
(other than an Immaterial Subsidiary); and such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered; or

 

(ii) Intermediate Holdings, the Account Party or any Subsidiary (other than an
Immaterial Subsidiary) shall (i) voluntarily commence any proceeding or file any
petition seeking relief under any Debtor Relief Law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in (g) above, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Intermediate Holdings, the Account Party or
any Subsidiary (other than an Immaterial Subsidiary) or for a substantial part
of the property or assets of Intermediate Holdings, the Account Party or any
Subsidiary (other than an Immaterial Subsidiary), (iv) file an answer admitting
the material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors, (vi) become unable,
admit in writing its inability or fail generally to pay its debts as they become
due or (vii) take any action for the purpose of effecting any of the foregoing;

 

18

--------------------------------------------------------------------------------


 

(g) Any of the Credit Documents shall cease, for any reason (other than pursuant
to the terms thereof), to be in full force and effect, or the Account Party
shall so assert, or any Lien on the Account Collateral created hereunder shall
cease to be enforceable and of the same effect and priority purported to be
created thereby; or

 

(h) The Account Control Agreement shall cease to be in full force or effect or
the Account Party shall deny or disaffirm its obligations under the Account
Control Agreement;

 

then, and in every such event and at any time thereafter during the continuance
of such event, the Issuing Lender may, by notice to the Account Party, take any
or all of the following actions, at the same or different times: (i) terminate
forthwith the Letter of Credit Commitment, (ii) withdraw from the Collateral
Account the Dollar amount of any outstanding Obligations and apply such amount
to the Obligations in such order as the Issuing Lender may direct, (iii) avail
itself of all the rights and remedies of a secured party under the Uniform
Commercial Code in effect in the State of New York or (iv) declare all
Obligations outstanding under the Credit Documents to be forthwith due and
payable in whole or in part, whereupon such Obligations so declared to be due
and payable, together with accrued interest thereon and any unpaid accrued fees
and all other liabilities of the Account Party accrued hereunder, shall be
immediately due and payable without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived anything contained
herein to the contrary notwithstanding. It is understood that if any such event
is an Event of Default specified in clause (i) or (ii) of paragraph (f) above,
the actions specified above shall occur automatically and without any
requirement of notice or otherwise.

 

ARTICLE V

CONDITIONS

 

SECTION 5.1. All Letters of Credit. The obligations of the Issuing Lender to
issue Letters of Credit (including backstopping or replacing the Existing
Letters of Credit) on the Effective Date, and the obligations to issue, amend,
renew or extend Letters of Credit (other than an extension of the expiry date of
any Letter of Credit (without increasing the amount thereof), or the renewal of
any Letter of Credit (without increasing the amount thereof)) after the
Effective Date are subject to the following conditions precedent:

 

(a) Each of the representations and warranties contained in Article VI shall be
true and correct in all material respects on and as of the date of such
issuance, amendment, renewal or extension with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects on and as of such
earlier date; provided that to the extent such representation and warranty is
qualified as to materiality, such representation and warranty shall be true and
correct in all respects.

 

(b) On the Effective Date and at the time of and immediately after any such
issuance, amendment, renewal or extension, no Default or Event of Default under
or pursuant to this Agreement shall have occurred and be continuing.

 

(c) Since December 31, 2010, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect;

 

19

--------------------------------------------------------------------------------


 

(d) The Account Party represents and warrants that each Letter of Credit shall
be issued in the ordinary course of business.

 

(e) After giving effect to such issuance, amendment, renewal or extension, the
Outstanding Amount will not exceed the Letter of Credit Commitment and the
balance in the Collateral Account will at least be equal to 103% of the
Outstanding Amount.

 

(f) The Account Party shall have delivered to the Issuing Lender the information
contemplated by Section 3.2.

 

(g) The Account Party shall not have requested the Issuing Party to issue any
Letter of Credit in respect of any antecedent debt, as such phrase is used in
the Bankruptcy Code, that is not secured.

 

Each issuance, amendment, renewal or extension of a Letter of Credit (other than
an extension of the expiry date of any Letter of Credit (without increasing the
amount thereof), or the renewal of any Letter of Credit (without increasing the
amount thereof)) shall be deemed to constitute a representation and warranty by
the Account Party on the date of such issuance amendment, renewal or extension
as to the matters specified in paragraphs (a), (b), (c), (d), (e) and (f) of
this Section 5.1. The Issuing Lender shall have received a certificate signed by
a Responsible Officer of the Account Party, dated the date of such issuance,
amendment, renewal or extension stating that such statements are true (and which
shall be deemed to be included as part of the Application).

 

SECTION 5.2. Effective Date. This Agreement shall become effective upon the
satisfaction of the conditions set forth in Section 5.1 and the following
conditions precedent (the “Effective Date”):

 

(a) The Issuing Lender shall have received this Agreement, executed and
delivered by a duly authorized officer of the Account Party.

 

(b) The Account Party shall have deposited, and the Issuing Lender shall have
received evidence of such deposit, in the Collateral Account immediately
available funds in the amount of $309,000,000. Funds that are deposited in the
Collateral Account shall be proceeds from borrowings under the Credit Agreement
made on the Effective Date.

 

(c) The Issuing Lender shall have received opinions, addressed to the Issuing
Lender dated the Effective Date, from White & Case LLP, special New York counsel
to the Account Party in substantially the form of Exhibit A-1 and Exhibit A-2
hereto.

 

(d) The Issuing Lender shall have received from the Account Party, a closing
certificate, dated the Effective Date, in substantially the form of Exhibit B
hereto.

 

(e) The Account Party shall have entered into a blocked account control
agreement the “Account Control Agreement”), dated the Effective Date, which
Account Control Agreement shall have been executed and delivered by a duly
authorized officer of the Account Party, the Financial Institution and the
Issuing Lender and shall be in substantially the form of Exhibit C hereto. The
Issuing Lender shall have as fully perfected first priority security interest in
the Account Collateral.

 

20

--------------------------------------------------------------------------------


 

(f) The Issuing Lender shall have received, for its own account, a
non-refundable structuring fee equal to 0.375% of the maximum aggregate
principal amount of the Letter of Credit Commitment on the Effective Date.

 

(g) The Issuing Lender shall have received reimbursement of all reasonable and
documented out-of-pocket expenses (including the reasonable fees, disbursements
and other charges of Latham & Watkins LLP as outside counsel to the Issuing
Lender) to the extent invoiced no later than one Business Day prior to the
Effective Date and payable by the Account Party in connection with the
transactions contemplated by this Agreement.

 

(h) The Issuing Lender shall have received, sufficiently in advance of the
Effective Date, all documentation and other information reasonably required by
the Issuing Lender as required by bank regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
the United States PATRIOT Act.

 

(i) The Issuing Lender shall have received (i) a copy of the certificate or
articles of incorporation or organization, including all amendments thereto, of
the Account Party, certified as of a recent date by the Secretary of State of
the state of its organization, and a certificate as to the good standing of the
Account Party as of a recent date, from such Secretary of State; (ii) a
certificate of the Secretary or Assistant Secretary of the Account Party dated
the Closing Date and certifying (A) that attached thereto is a true and complete
copy of the operating agreement of the Account Party as in effect on the
Effective Date and at all times since a date prior to the date of the
resolutions described in clause (B) below, (B) that attached thereto is a true
and complete copy of resolutions duly adopted by the Board of Directors of the
Account Party authorizing the execution, delivery and performance of this
Agreement and the Credit Documents to which such Person is a party and the
issuances hereunder, and that such resolutions have not been modified, rescinded
or amended and are in full force and effect, (C) that the certificate or
articles of incorporation or organization of the Account Party have not been
amended since the date of the last amendment thereto shown on the certificate of
good standing furnished pursuant to clause (i) above, and (D) as to the
incumbency and specimen signature of each officer executing this Agreement or
any Credit Document or any other document delivered in connection herewith on
behalf of the Account Party; (iii) a certificate of another officer as to the
incumbency and specimen signature of the Secretary or Assistant Secretary
executing the certificate pursuant to clause (ii) above; and (iv) such other
documents as the Issuing Lender may reasonably request.

 

(j) The Issuing Lender shall have received a fully-executed copy of the Credit
Agreement and such Credit Agreement shall be effective in accordance with its
terms.

 

(k) Each of the representations and warranties set forth in the Credit Agreement
shall be true and correct in all material respects on and as of the Effective
Date with the same effect as though made on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall be true and correct in
all material respects on and as of such earlier date; provided that to the
extent such representation and warranty is qualified as to materiality, such
representation and warranty shall be true and correct in all respects.

 

(l) The Issuing Lender shall have receipt a copy of a certificate from the
Secretary of State of the State of Delaware certifying the name change of Dynegy
Power Inc. to Dynegy Power LLC.

 

21

--------------------------------------------------------------------------------


 

(m) The Issuing Lender shall have received evidence that on or prior to the
Effective Date, the all indebtedness under the Existing Credit Agreement shall
have been prepaid, repaid, or refinanced in full (other than in respect of the
Existing Letters of Credit and certain other letters of credit that, on the
Effective Date, shall be deemed backstopped or otherwise cash collateralized)
and all commitments thereunder shall have been terminated, and all liens in
respect thereof have been released.

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

 

The Account Party represents and warrants to the Issuing Lender on the date
hereof:

 

(a) It is a limited liability company, duly organized, validly existing and in
good standing under the laws of the State of Delaware and has all necessary
organizational powers and all government licenses, authorizations, consents and
approvals required to carry on its business as now conducted, except to the
extent that failure to do so would not reasonably be expected to have a Material
Adverse Effect on the business, operations or financial condition of the Account
Party and its Subsidiaries taken as a whole.

 

(b) The execution, delivery and performance by it of this Agreement and the
other Credit Documents to which it is a party, including without limitation, the
granting of the security interests contemplated by Section 2.2. hereof, are
within its organizational powers, have been duly authorized by all necessary
corporate action, require no approval, consent, exemption, authorization or
other action by or in respect of, or filing with, any governmental body, agency
or official and do not (i) contravene the terms of constituent documents of the
Account Party, (ii) contravene, violate, or otherwise constitute a default
under, any provision of applicable law or regulation or of constituent documents
of the Account Party, or of any agreement (other than the Credit Agreement and
the other Loan Documents (as defined in the Credit Agreement)), judgment,
injunction, order, decree or other instrument binding upon the Account Party, in
each case under this clause (ii) in a manner that would reasonably be expected
to have a Material Adverse Effect on the business, operations or financial
condition of the Account Party and its Subsidiaries taken as a whole, or
(iii) result in the creation or imposition of any Lien on any asset of the
Account Party or any of its Subsidiaries, except the Lien created by Section 2.2
hereof. The execution, delivery and performance of this Agreement and the Credit
Documents, and the issuance of any Letters of Credit hereunder and the security
interests granted in favor of the Issuing Lender pursuant to Section 2.2 hereof,
do not, and will not, contravene, or constitute a default under, the Credit
Agreement and the other Loan Documents (as defined in the Credit Agreement).

 

(c) This Agreement and each Credit Document to which it is a party constitutes a
legal, valid and binding agreement of the Account Party, enforceable against it
in accordance with its terms, except to the extent that enforceability thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
and other similar laws generally affecting creditor’s rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law).

 

(d) No Event of Default (as defined in the Credit Agreement), or Default or
Event of Default hereunder has occurred and is continuing or would result from
the consummation of the transactions contemplated hereby.

 

22

--------------------------------------------------------------------------------


 

(e) This Agreement, together with the Account Control Agreement, is effective to
create in favor of the Issuing Lender a legal, valid and enforceable perfected
first priority security interest in the Collateral Account and the other Account
Collateral described herein and proceeds and products thereof, which Lien shall
constitute a fully perfected first priority Lien on, and security interest in,
all right, title and interest of the Account Party in such Collateral Account
and the other Account Collateral and the proceeds and products thereof, as
security for the obligations of the Account Party under this Agreement, prior
and superior in right to any other Person, except as otherwise provided in
Section 2.3(a). The Account Party shall own the monies to be placed in the
Collateral Account and such monies, together with the other Account Collateral,
are free and clear of any Liens or other ownership interest of any other Person,
except as otherwise provided in Section 2.3(a).

 

(f) As of the Effective Date, Schedule A attached to this Agreement accurately
and correctly sets forth all Existing Letters of Credit that which are to be
backstopped or replaced under this Agreement.

 

(g) That (i) the fair value of the property of the Account Party and its
Subsidiaries, taken as a whole, on a consolidated basis is greater than the
total amount of its liabilities, including, without limitation, contingent
liabilities that are probable and estimatable, of the Account Party and its
Subsidiaries, taken as a whole, on a consolidated basis, (ii) the present fair
salable value of the assets of the Account Party and its Subsidiaries, taken as
a whole, on a consolidated basis is not less than the amount that will be
required to pay the probably liability of the Account Party and its
Subsidiaries, taken as a whole, on a consolidated basis on their debts as they
become absolute and matured taking into account the possibility of refinancing
such obligations and selling assets, (iii) the Account Party and its
Subsidiaries, taken as a whole, on a consolidated basis do not intend to, and do
not believe that they will, incur debts or liabilities beyond their ability to
pay such debts and liabilities as they mature, taking into account the
possibility of refinancing such obligations and selling assets and (iv) the
Account Party and its Subsidiaries are not engaged in business or a transaction,
and is not about to engage in business or a transaction, for which their
property would constitute an unreasonably small capital.

 

(h) It has not requested and will not request the Issuing Lender to issue any
Letter of Credit in respect of any antecedent debt, as such phrase is used in
the Bankruptcy Code, that is not secured.

 

(i) Letters of Credit shall be used solely to fund the working capital needs and
general corporate purposes of the Account Party and its Subsidiaries (including,
without limitation, to support any interest rate, currency, commodity or other
hedging agreements or other derivative obligations of such Persons).

 

ARTICLE VII

MISCELLANEOUS

 

SECTION 7.1. Method of Communication. Except as otherwise provided in this
Agreement, all notices and communications hereunder shall be in writing, or by
telephone subsequently confirmed in writing. Any notice shall be effective if
delivered by hand delivery or sent via telecopy (including a .pdf copy),
recognized overnight courier service or certified mail, return receipt
requested, and shall be presumed to be received by a party hereto (a) on the
date of delivery if delivered by hand or sent by telecopy (including a .pdf
copy), (b) on the second Business Day if sent by recognized overnight courier
service and (c) on the third Business Day following the date sent by certified
mail, return receipt requested. A telephonic notice to the Issuing Lender as
understood by the Issuing Lender will be deemed to be the controlling and proper
notice in the event of a discrepancy with or failure to receive a confirming
written notice.

 

23

--------------------------------------------------------------------------------


 

SECTION 7.2. Notices. Notices to any party, including electronic mail, shall be
sent to it at the following addresses, or any other address as to which all the
other parties are notified in writing.

 

If to the Account Party:

 

Dynegy Power, LLC.

1000 Louisiana Street, Suite 5800

Houston, Texas 77002-5050

 

Attn: Clint Freeland, CFO

Telecopy: (713) 356-2200

Telephone: (713) 767-8648

 

 

 

If to the Issuing Lender:

 

Barclays Bank PLC

Letter of Credit Department

200 Park Avenue

New York, NY 10166

Attn: Dawn Townsend

Phone: (201) 499-2081

Fax: (212) 412-5011

Email: Dawn.Townsend@barcap.com/

XraLetterofCredit@barclayscapital.com

 

with a copy to:

 

Barclays Bank PLC

745 Seventh Avenue

New York, NY 10019

Attn: Vanessa Kurbatskiy/Annie Rogosky

Phone: (212) 526 2799/ (212)-526-1075

Fax: (212) 526-5115

Email: Vanessa.kurbatskiy@barcap.com/

ltmny@barcap.com

 

SECTION 7.3. Amendments and Waivers. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except by a
written instrument executed by the Account Party and the Issuing Lender.

 

SECTION 7.4. Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

24

--------------------------------------------------------------------------------


 

SECTION 7.5. Integration. This Agreement represents the complete agreement of
the Account Party and the Issuing Lender with respect to the subject matter
hereof, and there are no promises, undertakings, representations or warranties
by the Issuing Lender or the Account Party relative to subject matter hereof not
expressly set forth or referred to herein or in the other Credit Documents. In
the event of any conflict between this Agreement (or any portion thereof) and
any other agreement now existing or hereafter entered into, the terms of this
Agreement shall prevail.

 

SECTION 7.6. No Waiver; Cumulative Remedies. Except as otherwise expressly set
forth herein, no failure to exercise and no delay in exercising, on the part of
the Issuing Lender, any right, remedy, power or privilege hereunder or under the
other Credit Documents shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

 

SECTION 7.7. Payment of Expenses; Indemnity. The Account Party will (a) pay all
reasonable and documented out-of-pocket expenses (including without limitation,
reasonable and documented fees and disbursements of one primary counsel, and
special or local counsel to the extent reasonably necessary) incurred by the
Issuing Lender on or after the Effective Date in connection with (i) the
negotiation, preparation, execution and delivery of this Agreement and the other
Credit Documents and any waiver, amendment or consent by the Issuing Lender
relating to this Agreement or any other Credit Document and (ii) the
administration and enforcement of any rights and remedies of the Issuing Lender
under this Agreement or any other Credit Document, and (b) defend, indemnify and
hold harmless the Issuing Lender and each of its Related Persons, from and
against any losses, penalties, fines, liabilities, judgments, settlements,
damages, costs and expenses, suffered on or after the Effective Date by any such
Person in connection with any claim, investigation, litigation or other
proceeding (whether or not any such Person is a party thereto) and the
prosecution and defense thereof, arising out of or in any way connected with
this Agreement, the Letters of Credit or any other Credit Document, including
without limitation, reasonable and documented fees and disbursements of one
primary counsel, and special or local counsel to the extent reasonably
necessary, to the Issuing Lender, except to the extent that any of the foregoing
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of the party seeking indemnification therefor.

 

SECTION 7.8. Waiver of Consequential Damages, Etc. To the extent permitted by
applicable law, each party hereto shall not assert, and hereby waives, any claim
against each other party hereto and any of its Related Persons, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Letters of Credit or the use of the proceeds thereof. The foregoing does not in
any way limit the indemnification obligations of the Account Party set forth in
Section 7.7 hereof.

 

SECTION 7.9. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Account Party and the Issuing Lender and their
respective successors and assigns, except that the Account Party may not assign
or transfer any of its rights or obligations under this Agreement without the
prior written consent of the Issuing Lender and the Issuing Lender may not
assign or transfer any of its rights under this Agreement without the prior
written consent of the Account Party; provided that no consent of the Account
Party shall be required for an assignment to an Affiliate of the Issuing Lender
or the sale of participations to any Person (each, a “Participant”) in all or a
portion of the Issuing Lender’s rights and/or obligations under this Agreement
(including all or a portion of the Issuing Lender’s Letter of Credit Commitment
or Outstanding Amount).

 

25

--------------------------------------------------------------------------------


 

SECTION 7.10. Waivers of Jury Trial. THE ACCOUNT PARTY AND THE ISSUING LENDER
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE FULL EXTENT PERMITTED BY
APPLICABLE LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY LETTER OF CREDIT
OR OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM HEREIN OR THEREIN.

 

SECTION 7.11. Set-off. In addition to any rights and remedies of the Issuing
Lender provided by law, upon the occurrence and during the continuance of an
Event of Default, the Issuing Lender shall have the right, without prior notice
to the Account Party (any such notice being expressly waived by the Account
Party to the extent permitted by applicable law), upon any amount becoming due
and payable (after all applicable grace periods have expired) by the Account
Party hereunder (whether by acceleration or otherwise), to set off and
appropriate and apply against such amount any and all deposits (including, but
not limited to, the Collateral Account, general or special, time or demand,
provisional or final, but excluding fiduciary accounts), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by the Issuing Lender or any branch or agency thereof to or for
the credit or the account of the Account Party. The Issuing Lender agrees to
notify promptly the Account Party after any such setoff and application made by
it; provided that the failure to give such notice shall not affect the validity
of such setoff and application.

 

SECTION 7.12. No Fiduciary Duty. The Account Party acknowledges that Issuing
Lender and its affiliates may from time to time effect transactions, for their
own account or the account of customers, and may hold positions in loans or
options on loans of the Account Party and other companies that may be the
subject of the transactions contemplated hereby. In addition, the Issuing Lender
and its affiliates are a full service securities firm and as such may from time
to time effect transactions, for their own account or the account of customers,
and may hold long or short positions in securities or options on securities of
the Account Party and other companies that may be the subject of the
transactions contemplated hereby. Issuing Lender and its affiliates may have
economic interests that are different from or conflict with those of Account
Party regarding the transactions contemplated hereby. The Account Party
acknowledges that the Issuing Lender has no obligation to disclose such
interests and transactions to the Account Party by virtue of any fiduciary,
advisory or agency relationship and the Account Party waives, to the fullest
extent permitted by law, any claims the Account Party may have against the
Issuing Lender or any of its affiliates for breach of fiduciary duty or alleged
breach of fiduciary duty and agrees that neither Issuing Lender nor its
affiliates will have no liability (whether direct or indirect) to the Account
Party in respect of such a fiduciary duty claim or to any person asserting a
fiduciary duty claim on the Account Party’s behalf, including the Account
Party’s equity holders, employees or creditors. The Account Party acknowledges
that the transactions contemplated hereby (including the exercise of rights and
remedies hereunder) are arms’-length commercial transactions and that Issuing
Lender is acting as principal and in its own best interests. The Account Party
agrees that the Issuing Lender will act under this Agreement as an independent
contractor and that nothing in this Agreement, the nature of our services or in
any prior relationship will be deemed to create an advisory, fiduciary or agency
relationship between us, on the one hand, and the Account Party, its equity
holders or its affiliates, on the other hand.

 

SECTION 7.13. Counterparts.

 

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or PDF
(or similar file) by electronic mail shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

26

--------------------------------------------------------------------------------


 

SECTION 7.14. Section Headings. The section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

 

SECTION 7.15. Register; Participant Register.

 

(a) The Account Party shall maintain a register for the recordation of the names
and addresses of the Issuing Lender(s), and the amounts of and interest on the
L/C Obligations owing to, each Issuing Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Account Party and the Issuing Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as an Issuing Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by any Issuing Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

(b) Each Issuing Lender that sells a participation shall, acting solely for this
purpose as an agent of the Account Party, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the L/C Obligations or other rights
or obligations under the Credit Documents (each such register, a “Participant
Register”); provided that no Issuing Lender shall have any obligation to
disclose all or any portion of any Participant Register to any Person (including
the identity of any Participant or any information relating to a Participant’s
interest in any L/C Obligations or other rights or obligations under any Credit
Document) except to the extent that such disclosure is necessary to establish
that such L/C Obligations or other right or obligation is in registered form
under Section 5f.103-1(c) of the U.S. Treasury Regulations. The entries in a
Participant Register shall be conclusive absent manifest error, and such Issuing
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

 

SECTION 7.16. Submission to Jurisdiction. Each of the parties hereto hereby
irrevocably and unconditionally:

 

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement or any of the other Credit Documents, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
general jurisdiction of the courts of the State of New York, the courts of the
United States for the Southern District of New York, and appellate courts from
any thereof;

 

(b) consents that any such action or proceeding may be brought in such courts,
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party at its
address referred to in Section 7.2; and

 

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right of Issuing
Lender to bring any action or proceeding relating to this Agreement or the
Credit Documents in the courts of any other jurisdiction.

 

27

--------------------------------------------------------------------------------


 

SECTION 7.17. Governing Law. Both this Agreement and the Account Collateral
shall be governed by the law of the State of New York. Regardless of any
provision in any other agreement, for purposes of the Code, the Account
Collateral (as well as the securities entitlements related thereto) shall be
governed by the laws of the State of New York.

 

SECTION 7.18. USA PATRIOT Act. The Issuing Lender hereby notifies the Account
Party that pursuant to the requirements of the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “PATRIOT Act”), it is
required to obtain, verify and record information that identifies the Account
Party, which information includes the name and address of the Account Party and
other information that will allow such Persons to identify the Account Party in
accordance with the PATRIOT Act.

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

 

 

 

DYNEGY POWER, LLC, as Account Party

 

 

 

 

By:

/s/ Clint C. Freeland

 

Name:

Clint C. Freeland

 

Title:

Executive Vice President and Chief Financial

 

Officer

 

[LOC Agreement]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as Issuing Lender

 

 

 

By:

/s/ Ann E. Sutton

 

Name:

Ann E. Sutton

 

Title:

Director

 

--------------------------------------------------------------------------------


 

Schedule A

 

Existing Letters of Credit

 

Counterparties

 

LC #s

 

GasCo

 

Issue Date

 

Expiry Date

 

GENERAL ELECTRIC INTERNATIONAL, INC.

 

CPCS-484100

 

31,421,000.00

 

04/13/11

 

04/11/12

 

GENERAL ELECTRIC INTERNATIONAL, INC.

 

CPCS-484101

 

54,700,000.00

 

04/13/11

 

04/11/12

 

PACIFIC GAS AND ELECTRIC COMPANY

 

CPCS-576578

 

3,934,500.00

 

05/15/07

 

02/24/12

 

PACIFIC GAS AND ELECTRIC COMPANY

 

CPCS-523358

 

20,000,000.00

 

12/09/09

 

12/08/11

 

SOUTHERN CALIFORNIA EDISON COMPANY

 

CPCS-576763

 

8,275,000.00

 

06/12/07

 

03/16/12

 

SOUTHERN CALIFORNIA EDISON COMPANY

 

CPCS-577583

 

35,500,000.00

 

10/22/07

 

11/30/11

 

THE BANK OF NEW YORK

 

CPCS-576278

 

83,000,000.00

 

04/02/07

 

02/28/12

 

DUKE ENERGY CORPORATION (fka Spectra)

 

TS-07003498

 

60,000,000.00

 

05/24/07

 

04/06/12

 

 

--------------------------------------------------------------------------------


 

Schedule B

 

Wiring Instructions

 

Bank Name:

 

Address (City, State):

ABA#:

Account Name:

Account Number:

Ref:

 

--------------------------------------------------------------------------------


 

Exhibit A-1

 

Form of W&C Legal Opinion - Corporate

 

--------------------------------------------------------------------------------


 

Exhibit A-2

 

Form of W&C Legal Opinion – Non-Consolidation

 

--------------------------------------------------------------------------------


 

Exhibit B

 

DYNEGY POWER, LLC.

CLOSING CERTIFICATE

 

             , 2011

 

Reference is hereby made to that certain Letter of Credit Reimbursement and
Collateral Agreement, dated as of the date hereof (the “Security Agreement”),
among Dynegy Power, LLC (the “Account Party”) and Barclays Bank PLC as the
issuing lender (in such capacity, together with its successors and assigns in
such capacity, the “Issuing Lender”). Capitalized terms used and not otherwise
defined herein shall have the meanings set forth in the Security Agreement.

 

Pursuant to Section 5.2(d) of the Security Agreement, the undersigned [Chief
Financial Officer] of the Account Party hereby certifies to the Issuing Lender
as follows:

 

1. I have reviewed the terms of the Security Agreement and Credit Documents and
the definitions and provisions contained therein relating thereto and hereto,
and, in my opinion, have made, or have caused to be made under my supervision,
such examination or investigation as necessary to enable me to express an
informed opinion as to the matters referred to herein.

 

2. The representations and warranties of the Account Party set forth in
Article VI of the Security Agreement, the Credit Documents, the Credit Agreement
and each of the other Loan Documents (as defined in the Credit Agreement) to
which it is a party or which are contained in any certificate furnished by or on
behalf of the Account Party pursuant to the Credit Documents and Credit
Agreement are true and correct in all material respects on and as of the date
hereof with the same effect as if made on the date hereof, except for
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties were true and correct in
all material respects as of such earlier date; provided that to the extent such
representation and warranty is qualified as to materiality, such representation
and warranty shall be true and correct in all respects.

 

3. No Default or Event of Default (as defined in the Security Agreement and the
Credit Agreement) has occurred and is continuing as of the date hereof or would
result from the transactions contemplated in the Security Agreement, including
without limitation the security interests granted thereunder.

 

4. Since December 31, 2010, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

 

5. Based upon my review and examination described in paragraph 1 above, I
certify that on the date hereof, both before after giving effect to the
consummation of the transactions contemplated by the Credit Documents, (i) the
fair value of the property of the Account Party and its Subsidiaries, taken as a
whole, on a consolidated basis is greater than the total amount of its
liabilities, including, without limitation, contingent liabilities that are
probable and estimable, of the Account Party and its Subsidiaries, taken as a
whole, on a consolidated basis, (ii) the present fair salable value of the
assets of the Account Party and its Subsidiaries, taken as a whole, on a
consolidated basis is not less than the amount that will be required to pay the
probably liability of the Account Party and its Subsidiaries, taken as a whole,
on a consolidated basis on their debts as they become absolute and matured
taking into account the possibility of refinancing such obligations and selling
assets, (iii) the Account Party and its Subsidiaries, taken as a whole, on a
consolidated basis do not intend to, and do not believe that they will, incur
debts or liabilities beyond their ability to pay such debts and liabilities as
they mature, taking into account the possibility of refinancing such obligations
and selling assets, and does not currently have debts or liabilities beyond
their ability to pay such debts and liabilities as they mature, taking into
account the possibility of refinancing such obligations and selling assets and
(iv) the Account Party and its Subsidiaries are not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
their property would constitute an unreasonably small capital.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Closing Certificate for
and on behalf of the Account Party as of the date set forth above.

 

 

By:

 

 

 

Name:

 

 

Title: [Chief Financial Officer]

 

--------------------------------------------------------------------------------


 

Exhibit C

 

DEPOSIT ACCOUNT CONTROL AGREEMENT

 

CONTROL AGREEMENT (this “Agreement”) dated as of August 5, 2011, among Dynegy
Power, LLC (the “Grantor”), Barclays Bank PLC as Issuing Lender (the “Secured
Party”), and Barclays Bank PLC, New York Branch, as depository bank (the
“Account Bank”, and together with the Grantor and the Secured Party, the
“Parties” and each individually, a “Party”).

 

RECITALS

 

(1) Grantor is the customer of the Account Bank with respect to one or more
demand deposit accounts identified by the account numbers specified on Schedule
1 hereto (individually and collectively, as may be re-numbered from time to
time, and including any funds in or standing to the credit of such account or
accounts, each an “Account” and collectively, the “Accounts”).

 

(2) Pursuant to that certain Letter of Credit Reimbursement and Collateral
Agreement dated as of August 5, 2011 made by the Grantor to the Secured Party
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”), the Grantor has granted the Secured Party a
security interest (the “Security Interest”) in the Accounts;

 

(3) Grantor desires that the Account Bank enter into this Agreement and the
Account Bank is willing to do so upon the terms contained herein.

 

NOW, THEREFORE, the Parties hereby agree as follows:

 

SECTION 1. Definitions and Construction. Except as otherwise expressly provided
herein, capitalized terms used in this Agreement shall have the respective
meanings assigned to such terms in Exhibit A attached hereto, and the rules of
construction set forth in Exhibit A shall apply to this Agreement. Capitalized
terms used herein but not otherwise defined in Exhibit A shall have the meanings
given to such terms in the Security Agreement.

 

SECTION 2. The Accounts. The Account Bank confirms that:

 

(a) The Account Bank maintains each Account for the Grantor.

 

(b) Each Account is a deposit account (as such term is defined in
Section 9-102(29) of the UCC). The Account Bank is the bank with which each
Account is maintained, and is a “bank” (as such term is defined in
Section 9-102(8) of the UCC). Each Grantor is the Account Bank’s sole customer
with respect to the Account or Accounts listed on Schedule 1 hereto. The “bank’s
jurisdiction” (within the meaning of Section 9-304 of the UCC) of the Account
Bank in respect of the Accounts is the State of New York.

 

1

--------------------------------------------------------------------------------


 

(c) The Account Bank has not entered into any other agreement with the Grantor
purporting to limit or condition its obligation to comply with any instructions
as agreed in Section 3 and 4.

 

SECTION 3. Control by Secured Party. This Agreement evidences the Secured
Party’s “control” over the Accounts within the meaning of Section 9-104 of the
UCC. The Parties agree that the Account Bank shall comply with all instructions
directing disposition of the funds in the Accounts and all other directions
concerning the Accounts (any such instruction, notification or direction being
an “Account Direction”), in each case originated by the Secured Party without
further consent by the Grantor.

 

SECTION 4. Grantor’s Rights in Accounts. (a) Until (i) the Account Bank receives
a notice from the Secured Party in the form of Exhibit B hereto, (a “Notice of
Exclusive Control”) which has not been withdrawn in accordance with
Section 4(d), and (ii) the Outside Time has occurred, the Account Bank may
comply with Account Directions and other directions concerning each Account
originated by the Grantor including distributing to the Grantor all interest and
other amounts standing to the credit of such Account.

 

(b) If the Account Bank receives from the Secured Party a Notice of Exclusive
Control with respect to any Account and the Outside Time has occurred, until
such Notice of Exclusive Control has been withdrawn by the Secured Party in
accordance with Section 4(d), the Account Bank will comply only with Account
Directions originated by the Secured Party without further consent by the
Grantor and shall cease:

 

(i) complying with Account Directions or other directions concerning such
Account originated at any time by the Grantor (including where ceasing to comply
with such Account Directions or other directions may result in the dishonoring
by the Account Bank of items presented for payment from any of the Accounts),
and

 

(ii) distributing to the Grantor interest or other amounts standing to the
credit of such Account.

 

(c) With the prior written consent of the Account Bank (such consent not to be
unreasonably withheld, conditioned or delayed), and upon three (3) Business
Days’ advance written notice, the Secured Party shall have the right to withdraw
its Notice of Exclusive Control.

 

(d) Notwithstanding anything to the contrary herein, the Grantor and Secured
Party agree that the Secured Party shall deliver to the Account Bank, on the
date hereof, a Notice of Exclusive Control dated as of the date hereof.

 

SECTION 5. Priority of Secured Party’s Security Interest. (a) The Account Bank
(i) subordinates to the Security Interest and in favor of the Secured Party any
security interest, lien, or right of recoupment or setoff that the Account Bank
may have, now or in the future, against any Account or funds credited to any
Account, and (ii) agrees that it will not exercise any right in respect of any
such Security Interest or lien or any such right of recoupment or setoff until
the Security Interest is terminated, except that the Account Bank (A) will
retain its prior Security Interest and lien on funds credited to any Account,
(B) may exercise any right in respect of such Security Interest or lien, and
(C) may exercise any right of recoupment or setoff against any Account, in the
case of Clauses (A), (B) and (C) above, to secure or to satisfy payment (x) for
its customary fees and expenses for the routine maintenance and operation of
such Account and (y) for the face amount of any items that have been credited to
such Account but are subsequently returned unpaid because of uncollected or
insufficient funds.

 

2

--------------------------------------------------------------------------------


 

(b) The Account Bank shall not enter into any other agreement with any Person
relating to Account Directions or other directions with respect to any Account.

 

SECTION 6. Statements, Confirmations, and Notices of Adverse Claims. The Account
Bank shall send copies of all statements and confirmations for each Account
simultaneously to the Secured Party and the Grantor.

 

SECTION 7. Exculpation of the Account Bank. (a) The Account Bank will not be
liable to the Secured Party for complying with Account Directions or other
directions concerning any Account from the Grantor that are received prior to
the Outside Time.

 

(b) The Account Bank shall not be liable to the Grantor or the Secured Party for
complying with a Notice of Exclusive Control or with an Account Direction or
other direction concerning any Account originated by the Secured Party, even if
the Grantor notifies the Account Bank that the Secured Party is not legally
entitled to issue the Notice of Exclusive Control or Account Direction or such
other direction unless the Account Bank takes the action after it is served with
an Order or Process enjoining it from doing so, issued by a court of competent
jurisdiction, and after it had a reasonable opportunity to act on the Order or
Process.

 

(c) The Account Bank shall not be liable to the Grantor or the Secured Party for
failing to follow any Account Directions:

 

(i) which would result in the Account Bank’s failing to comply with any
applicable laws, statutes, rules or regulations, or an Order or Process, binding
upon the Account Bank;

 

(ii) which requires the disposition of funds that are not immediately available
in the relevant Account; or

 

(iii) for which the Account Bank has not received evidence reasonably required
by the Account Bank as to the authority of the Person giving the Account
Direction to act for the Secured Party or the Grantor, as applicable.

 

3

--------------------------------------------------------------------------------


 

(d) The Account Bank shall not be liable to the Grantor or the Secured Party
for:

 

(i) complying with any Account Directions from the Grantor, or otherwise
completing a transaction involving the Account, that the Account Bank or an
Affiliate had started to process before the Outside Time;

 

(ii) after the Account Bank becomes aware that the Secured Party has sent the
Notice of Exclusive Control, but before the Outside Time, complying with the
Notice of Exclusive Control or an Account Direction originated by the Secured
Party, notwithstanding any fact or circumstance and even if the Notice of
Exclusive Control, (A) has not been actually received at the address specified
in Exhibit B hereto, (B) fails to have attached to such Notice of Exclusive
Control a copy of this Agreement as fully executed, or (C) is not completed or
otherwise fails to be in the form set forth in Exhibit B hereto;

 

(iii) wrongful dishonor of any item as a result of the Account Bank following
the Notice of Exclusive Control or an Account Direction originated by the
Secured Party,

 

(iv) failing to comply or delaying in complying with the Notice of Exclusive
Control, or an Account Direction, or any provision of this Agreement due to a
computer malfunction, interruption of communication facilities, labor
difficulties, act of God, war, terrorist attack, or other cause, in each case
beyond the Account Bank’s reasonable control;

 

(v) any other Claim, except to the extent directly caused by the Account Bank’s
gross negligence, bad faith or willful misconduct (as found by a court of
competent jurisdiction in a final, non-appealable judgment); or

 

(vi) any indirect, special, consequential or punitive damages.

 

(e) This Agreement does not create any obligation of the Account Bank except for
those expressly set forth in this Agreement and in Article 4 of the UCC. In
particular, the Account Bank need not investigate whether the Secured Party is
entitled under the Secured Party’s agreements with the Grantor to give an
Account Direction or other direction concerning any Account or a Notice of
Exclusive Control. The Account Bank may rely on notices and communications it
believes given by the appropriate Party.

 

SECTION 8. Indemnity. (a) The Grantor hereby indemnify and hold the Account
Bank, its Affiliates and their respective officers, directors, employees,
representatives and agents (each, an “Indemnified Party” and collectively, the
“Indemnified Parties”) harmless against any Claim incurred, sustained or payable
by any Indemnified Party as a consequence of any action taken or omitted to be
taken by any Indemnified Party in the performance of the obligations of such
Indemnified Party hereunder, including any action taken or omitted to be taken
by such Indemnified Party in connection with any Account Direction), except to
the extent any such Claim is directly caused by the gross negligence, bad faith
or willful misconduct of such Indemnified Party (as found by a court of
competent jurisdiction in a final, non-appealable judgment), and shall reimburse
the Account Bank in accordance with Section 8(c) below.

 

4

--------------------------------------------------------------------------------


 

(b) The Secured Party hereby indemnifies and holds each Indemnified Party
harmless against any Claim incurred, sustained or payable by any Indemnified
Party arising from such Indemnified Party following the Notice of Exclusive
Control or an Account Direction originated by the Secured Party, except to the
extent any such Claim is directly caused by the gross negligence, bad faith or
willful misconduct of such Indemnified Party (as found by a court of competent
jurisdiction in a final, non-appealable judgment), and shall reimburse the
Account Bank in accordance with Section 8(c) below.

 

(c) The Grantor and the Secured Party shall promptly reimburse the Account Bank
upon demand for any reasonable and documented legal or other expenses reasonably
incurred by any Indemnified Party in connection with investigating or preparing
to defend or defending against or appearing as a third party witness in
connection with any Claim against which the Indemnified Parties are indemnified
and held harmless pursuant to Sections 8(a) and 8(b) above.

 

SECTION 9. Termination; Survival. (a) This Agreement may be terminated (i) by
the Secured Party, at any time by notice to the other Parties; and (ii) by the
Account Bank, (A) upon notice to the other Parties, if the Account Bank becomes
obligated to terminate this Agreement or to close the Deposit Account under any
applicable laws binding upon the Account Bank, (B) upon five (5) Business Days’
advance notice to the other Parties if any other Party is in material breach of
any of the Security Agreement or this Agreement, and (C) otherwise upon thirty
(30) days’ advance notice to the other Parties.

 

(b) If the Account Bank terminates this Agreement pursuant to clause (A) of
Section 9(a)(ii), the Account Bank will remit any funds in the Deposit Account
on the date of termination (i) at the direction of the Secured Party if the
direction is received by the Account Bank prior to the date of termination of
this Agreement, or (ii) if no such direction is received by the Account Bank
prior to such date, by wiring payment to the Secured Party using instructions
provided in the notice section of this Agreement. If the Account Bank terminates
this Agreement pursuant to clause (B) or (C) of Section 9(a)(ii), the Account
Bank will remit any funds in the Deposit Account on the date of termination at
the direction of the Secured Party only if the direction is received by the
Account Bank prior to the date of termination of this Agreement. Any obligation
of the Account Bank to remit any funds to or at the direction of the Secured
Party under this subsection is subject to Section 7(c)(i).

 

(c) If the Secured Party notifies the Account Bank that the Security Interest
has terminated, this Agreement shall immediately terminate.

 

(d) Sections 7 and 8 shall survive termination of this Agreement.

 

5

--------------------------------------------------------------------------------


 

SECTION 10. Miscellaneous.

 

(a) This Agreement shall be governed by, and construed in accordance with, the
law of the State of New York, without regard to the conflict of law rules
thereof (other than Section 5-1401 of the New York General Obligations Law). The
state of New York shall be the Account Bank’s jurisdiction for purposes of the
UCC. Any legal action or proceeding with respect to this Agreement may be
brought in the Supreme Court of the State of New York, New York County or in the
United States District Court for the Southern District of New York and the
parties hereby submit to the exclusive jurisdiction of such courts and waive any
claim that any such action or proceeding is brought in an inconvenient forum.
EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION OR
PROCEEDING.

 

(b) This Agreement is the entire agreement, and supersedes any prior agreements,
and contemporaneous oral agreements, of the Parties concerning its subject
matter.

 

(c) Except as provided in Section 10(d) with respect to changes of a Party’s
notice address, no amendment of, or waiver of a right under, this Agreement will
be binding unless it is in writing and signed by each Party.

 

(d) A notice or other communication to a Party under this Agreement will be in
writing and will be sent to the Party’s address set forth under its name below
or to such other address or Person or Persons as the Party may notify the other
Parties by U.S. Mail, receipted delivery service or via telecopier facsimile
transmission. Any notice or other communication sent by one Party shall also be
sent simultaneously by copy to each of the other Parties hereto.

 

Grantor:

 

Dynegy Power, LLC.

1000 Louisiana Street, Suite 5800

Houston, Texas 77002-5050

Telephone: 713-356-2200

Fax: 713-767-8648

 

Attention: Clint Freeland, CFO

 

Secured Party:

 

Barclays Bank PLC

745 Seventh Avenue

New York, NY 10019

Telephone: (212) 526 2799/ (212)-526-1075

Fax: (212) 538-4044526-5115

Email: Vanessa.kurbatskiy@barcap.com/ltmny@barcap.com

Attn: Vanessa Kurbatskiy/Annie Rogosky

 

6

--------------------------------------------------------------------------------


 

Secured Party Wiring Instructions:

 

Bank Name:

Address (City, State):

ABA#:

Account Name:

Account Number:

Ref:

 

Account Bank:

 

Barclays Bank PLC, New York Branch

200 Park Avenue

New York, New York 10166

Fax: (212) 412-7342

 

Attn:

Email:

Telephone:

 

(i) Any notice or other communication shall become effective when delivered by
(x) U.S. Mail, on the date that such notice or other communication shall be
received by the Party to which such notice or other communication is addressed,
(y) receipted delivery service, on the date and at the time that such notice or
other communication shall have been received by the Party to which such notice
or other communication is addressed and receipted by the delivery service, or
(z) by telecopier facsimile transmission, on the date and at the time that such
notice or other communication shall have been received by the Party to which
such notice or other communication is addressed and receipt of such delivery
shall have been acknowledged by the addressee’s telecopier equipment.

 

(ii) A Notice of Exclusive Control or an Account Direction shall not be
effective unless it is on the letterhead of the Secured Party or a Grantor, as
applicable, and receipt does not occur until it is received by the Person or
Persons specified on the attention line in Exhibit B (or as provided above in
Section 10(d). If more than one Person is specified, receipt occurs when the
document is received by one of the Persons.

 

(e) This Agreement shall become effective when it shall have been executed by
the Grantor, the Secured Party and the Account Bank, and thereafter shall be
binding upon and inure to the benefit of the Grantor, the Secured Party and the
Account Bank and their respective permitted successors and assigns.

 

(f) This Agreement may be executed in any number of counterparts and by
different Parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Agreement by telecopier, or electronic transmission in
“.pdf” format, shall be as effective as delivery of an original executed
counterpart of this Agreement.

 

[remainder of page intentionally left blank]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

 

DYNEGY POWER, LLC, as Grantor

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

BARCLAYS BANK PLC, as Secured Party

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

BARCLAYS BANK PLC, NEW YORK BRANCH, as Account Bank

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

8

--------------------------------------------------------------------------------


 

Schedule 1

 

To Deposit Account Control Agreement

 

Accounts

 

Bank Name:

Address:

ABA Routing No:

Account Name:

Account No:

 

--------------------------------------------------------------------------------


 

Exhibit A

to Account Control Agreement

 

Definitions and Construction

 

1.     Definitions.

 

“Account” has the meaning set forth in the recitals to this Agreement.

 

“Account Bank” has the meaning set forth in the preamble to this Agreement.

 

“Account Direction” has the meaning set forth in Section 3.

 

“Affiliate” means, in relation to any specified Person, any other Person
controlled, directly or indirectly, by the specified Person, any other Person
that controls, directly or indirectly, the specified Person or any other Person
directly or indirectly under common control with the specified Person. For
purposes of this definition “control” of any Person means ownership of a
majority of the voting power of the Person.

 

“Business Day” means any day other than a Saturday, Sunday or day on which banks
in New York City are authorized or required by law to close.

 

“Claim” means any and all liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, suits, costs, charges, expenses or disbursements
(including attorney costs) of any kind or nature whatsoever which may at any
time be imposed on, incurred by or asserted against a specified Person.

 

“Grantor” has the meaning set forth in the preamble to this Agreement.

 

“Indemnified Party” has the meaning set forth in Section 8.

 

“Notice of Exclusive Control” has the meaning set forth in Section 4(b).

 

“Order or Process” means any order, judgment, decree or injunction, or a
garnishment, restraining notice or other legal process, directing, or
prohibiting or otherwise restricting, the disposition of the funds in one or
more of the Accounts.

 

“Outside Time” means the opening of business on the second Business Day after
the Business Day on which an instruction is actually received at the address for
the Account Bank specified in Section 9(vii) of the Agreement. If the
instruction is actually received at that address after 12:00 noon, local time at
that address, then in determining the Outside Time, the instruction will be
considered to have been actually received on the following Business Day.

 

“Parties” has the meaning set forth in the preamble to this Agreement.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, unincorporated
organization, government (or any agency, instrumentality or political
subdivision thereof) or any other entity.

 

“Security Interest” has the meaning set forth in the recitals to this Agreement.

 

--------------------------------------------------------------------------------


 

“Secured Party” has the meaning set forth in the preamble to this Agreement.

 

“Security Agreement” has the meaning set forth in the recitals to this
Agreement.

 

“Transaction Lien” has the meaning set forth in the recitals to this Agreement.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

 

2.     Construction. Unless the context otherwise clearly requires, in this
Agreement:

 

(a) the definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined;

 

(b) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms;

 

(c) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”;

 

(d) the word “will” shall be construed to have the same meaning and effect as
the word “shall”;

 

(e) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein);

 

(f) any reference herein to any Person shall be construed to include such
Person’s successors and assigns;

 

(g) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof; and

 

(h) all references herein to Sections, Exhibits and Schedules shall be construed
to refer to Sections of, and Exhibits and Schedules to, this Agreement.

 

--------------------------------------------------------------------------------


 

Exhibit B

to Account Control Agreement

 

Form of Notice of Exclusive Control

 

[Letterhead of Secured Party]

 

Barclays Bank PLC, New York Branch

200 Park Avenue

New York, New York 10166

 

Attn: [insert name, title and department of primary contact]

Attn: [insert name, title and department of secondary contact]

 

Re: Notice of Exclusive Control — Account No. [                    ] (the
“Account”)

 

Ladies and Gentlemen:

 

We refer to the Deposit Account Control Agreement, dated as of
[                    ] (the “DACA”), between Dynegy Power, LLC (the “Grantor”),
Barclays Bank PLC, as Secured Party and Barclays Bank PLC, New York Branch as
Account Bank, relating to the Account. Capitalized terms used in this notice
that are not defined herein have the meanings assigned in the DACA. A copy of
the DACA, as fully executed by the parties thereto, is attached to this notice.

 

This is a Notice of Exclusive Control referred to in the DACA.

 

Pursuant to Section 4 of the DACA, after the Outside Time, you are no longer to
comply with any instructions of the Grantor with respect to the Account,
including, without limitation, instructions directing disposition of funds
standing to the credit of the Account, and you are only to comply with
instructions originated by the undersigned.

 

Very truly yours,

 

 

 

BARCLAYS BANK PLC

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Attachment

 

--------------------------------------------------------------------------------


 

Attachment

to Notice of Exclusive Control

 

Deposit Account Control Agreement

 

[copy of DACA to be attached hereto]

 

--------------------------------------------------------------------------------


 

Exhibit D

 

EXHIBIT D-1

to Letter of Credit Reimbursement and Collateral Agreement

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Issuing Lenders That Are Not Partnerships for U.S. Federal Income
Tax Purposes)

[Letterhead of Foreign Issuing Lender]

 

Date: [             ,         ]

 

 

Dynegy Power, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Email:

 

 

 

 

Re:          Dynegy Power, LLC — Foreign Issuing Lender Certificate

 

Ladies and Gentlemen:

 

This U.S. Tax Compliance Certificate is delivered to you pursuant to
Section 3.10(e) of the Letter of Credit Reimbursement and Collateral Agreement,
dated as of [            ], 2011 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Agreement”), by and
among Dynegy Power, LLC, a Delaware limited liability company (the “Account
Party”), Credit Suisse AG, Cayman Islands Branch (an “Issuing Lender”), and the
other Issuing Lenders party thereto from time to time. Unless otherwise defined
herein, capitalized terms used herein have the meanings provided in the
Agreement.

 

[Insert name of applicable Foreign Issuing Lender] (the “Foreign Issuing
Lender”) is providing this U.S. Tax Compliance Certificate pursuant to
Section 3.10(e) of the Agreement. Foreign Issuing Lender hereby represents and
warrants that:

 

1. The Foreign Issuing Lender is the sole record and beneficial owner of the
Obligations in respect of which it is providing this U.S. Tax Compliance
Certificate. The Foreign Issuing Lender is not a “bank” for purposes of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”);

 

2. The Foreign Issuing Lender is not a 10-percent shareholder of the Account
Party within the meaning of Section 871(h)(3)(B) or 881(c)(3)(B) of the Code;
and

 

3. The Foreign Issuing Lender is not a controlled foreign corporation receiving
interest from a related person within the meaning of Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished the Account Party with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Account Party, and (2) the
undersigned shall have at all times furnished the Account Party with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed this U.S. Tax Compliance
Certificate as of the date first written above.

 

 

[INSERT NAME OF FOREIGN ISSUING LENDER]

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT D-2

to Letter of Credit Reimbursement and Collateral Agreement

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

[Letterhead of Non-U.S. Participant]

 

Date: [             ,         ]

 

 

Dynegy Power, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Email:

 

 

 

 

Re:          Dynegy Power, LLC — Foreign Issuing Lender Certificate

 

Ladies and Gentlemen:

 

This U.S. Tax Compliance Certificate is delivered to you pursuant to
Section 3.10(e) of the Letter of Credit Reimbursement and Collateral Agreement,
dated as of [            ], 2011 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Agreement”), by and
among Dynegy Power, LLC, a Delaware limited liability company (the “Account
Party”), Credit Suisse AG, Cayman Islands Branch (an “Issuing Lender”), and the
other Issuing Lenders party thereto from time to time. Unless otherwise defined
herein, capitalized terms used herein have the meanings provided in the
Agreement.

 

[Insert name of applicable Participant] (the “Non-U.S. Participant”) is
providing this U.S. Tax Compliance Certificate pursuant to Section 3.10(e) of
the Agreement. The Non-U.S. Participant hereby represents and warrants that:

 

1. The Non-U.S. Participant is the sole record and beneficial owner of the
participation in respect of which it is providing this U.S. Tax Compliance
Certificate. The Non-U.S. Participant is not a “bank” for purposes of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”);

 

2. The Non-U.S. Participant is not a 10-percent shareholder of the Account Party
within the meaning of Section 871(h)(3)(B) or 881(c)(3)(B) of the Code; and

 

3. The Non-U.S. Participant is not a controlled foreign corporation receiving
interest from a related person within the meaning of Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Issuing Lender with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Account Party,
and (2) the undersigned shall have at all times furnished the Account Party with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed this U.S. Tax Compliance
Certificate as of the date first written above.

 

 

[INSERT NAME OF NON-U.S. PARTICIPANT]

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT D-3

to Letter of Credit Reimbursement and Collateral Agreement

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Partnerships for U.S. Federal Income Tax
Purposes)

[Letterhead of Non-U.S. Participant]

 

Date: [             ,         ]

 

 

Dynegy Power, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Email:

 

 

 

 

Re:          Dynegy Power, LLC — Foreign Issuing Lender Certificate

 

Ladies and Gentlemen:

 

This U.S. Tax Compliance Certificate is delivered to you pursuant to
Section 3.10(e) of the Letter of Credit Reimbursement and Collateral Agreement,
dated as of [            ], 2011 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Agreement”), by and
among Dynegy Power, LLC, a Delaware limited liability company (the “Account
Party”), Credit Suisse AG, Cayman Islands Branch (an “Issuing Lender”), and the
other Issuing Lenders party thereto from time to time. Unless otherwise defined
herein, capitalized terms used herein have the meanings provided in the
Agreement.

 

[Insert name of applicable Participant] (“Non-U.S. Participant”) is providing
this U.S. Tax Compliance Certificate pursuant to Section 3.10(e) of the
Agreement. Non-U.S. Participant hereby represents and warrants that:

 

1. Non-U.S. Participant is the sole record owner of the participation in respect
of which it is providing this U.S. Tax Compliance Certificate and its
partners/members are the sole beneficial owners of such participation. Neither
Non-U.S. Participant nor any of its partners/members is a “bank” for purposes of
Section 871(h) or 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended
(the “Code”);

 

2. None of the partners/members of Non-U.S. Participant is a 10-percent
shareholder of the Account Party within the meaning of Section 871(h)(3)(B) or
881(c)(3)(B) of the Code; and

 

3. None of the partners/members of Non-U.S. Participant is a controlled foreign
corporation receiving interest from a related person within the meaning of
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Issuing Lender with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed this U.S. Tax Compliance
Certificate as of the date first written above.

 

 

[INSERT NAME OF NON-U.S. PARTICIPANT]

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT D-4

to Letter of Credit Reimbursement and Collateral Agreement

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Issuing Lenders That Are Partnerships for U.S. Federal Income Tax
Purposes)

[Letterhead of Foreign Issuing Lender]

 

Date: [             ,         ]

 

 

Dynegy Power, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Email:

 

 

 

 

Re:          Dynegy Power, LLC — Foreign Issuing Lender Certificate

 

Ladies and Gentlemen:

 

This U.S. Tax Compliance Certificate is delivered to you pursuant to
Section 3.10(e) of the Letter of Credit Reimbursement and Collateral Agreement,
dated as of [            ], 2011 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Agreement”), by and
among Dynegy Power, LLC, a Delaware limited liability company (the “Account
Party”), Credit Suisse AG, Cayman Islands Branch (an “Issuing Lender”), and the
other Issuing Lenders party thereto from time to time. Unless otherwise defined
herein, capitalized terms used herein have the meanings provided in the
Agreement.

 

[Insert name of applicable Foreign Issuing Lender] (the “Foreign Issuing
Lender”) is providing this U.S. Tax Compliance Certificate pursuant to
Section 3.10(e) of the Agreement. The Foreign Issuing Lender hereby represents
and warrants that:

 

1. The Foreign Issuing Lender is the sole record owner of the Obligations in
respect of which it is providing this U.S. Tax Compliance Certificate and its
partners/members are the sole beneficial owners of such Obligations. Neither the
Foreign Issuing Lender nor any of its partners/members is a “bank” for purposes
of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”);

 

2. None of the partners/members of the Foreign Issuing Lender is a 10-percent
shareholder of the Account Party within the meaning of Section 871(h)(3)(B) or
881(c)(3)(B) of the Code; and

 

3. None of the partners/members of the Foreign Issuing Lender is a controlled
foreign corporation receiving interest from a related person within the meaning
of Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Account Party with IRS Form W-8IMY accompanied
by one of the following forms from each of its partners/members that is claiming
the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an IRS
Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Account Party, and (2) the undersigned shall have at all times
furnished the Account Party with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed this U.S. Tax Compliance
Certificate as of the date first written above.

 

 

[INSERT NAME OF FOREIGN ISSUING LENDER]

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------